EXHIBIT 10.5

 

 

 

 

LEASE AGREEMENT

 

by and between

 

CARIBBEAN/GENEVA INVESTORS

and CROSSMAN PARTNERS, L.P.

 

(“Landlord”)

 

and

 

OMNIVISION TECHNOLOGIES, INC.

 

(“Tenant”)

 

Dated as of March 14, 2003



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit “A”   

Premises

Exhibit “B”   

Land

Exhibit “C”   

Declaration of Covenants, Conditions and Restrictions

Exhibit “D”   

Rules and Regulations

Exhibit “E”   

Form of Tenant Estoppel Certificate

Exhibit “F”   

Subordination, Nondisturbance and Attornment Agreement

 

i



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

 

Lease Date:

 

March 14, 2003

Landlord:

  Caribbean/Geneva Investors, a California limited partnership, and Crossman
Partners, L.P., a California limited partnership, Tenants In Common

Managing Agent:

 

The Mozart Development Company

Landlord’s and Managing

Agent’s Address:

 

c/o The Mozart Development Company

1068 East Meadow Circle

Palo Alto, CA 94303

Attn: James Freitas & John Mozart

Tenant:

 

OmniVision Technologies, Inc., a Delaware corporation

TENANT’S ADDRESS:

 

FOR NOTICE

1341 Orleans Drive

Sunnyvale, CA 94089

Attn: Vicky Chou,

Corporate Counsel

& Raymond Wu, EVP

 

FOR BILLING

1341 Orleans Drive

Sunnyvale, CA 94089 Attn: Gary Chen, Controller

Building:

 

The building located at 1341 Orleans Drive, Sunnyvale, California

Premises:

 

The entire Building as depicted on Exhibit “A”

Land:

 

The Real Property described on Exhibit “B”

Rentable Area of the Premises:

 

43,960 rentable square feet (“Rentable Area”)

Parking Spaces:

 

All parking spaces located on the Land

Tenant’s Use of the Premises:

 

General office, research, development, and all other permitted legal purposes.

Lease Term:

  Six (6) years (the “Initial Term”), with the right to extend for one (1)
additional five (5) year term (“Extension Term”) in accordance with Paragraph
42. The Initial Term, and any Extension Term shall collectively be defined as
the “Term”

Lease Commencement Date:

 

April 24, 2003. Tenant shall be granted early access upon lease execution.

Monthly Base Rent:

 

06/01/03-12/31/03:

 

-0-

   

01/01/04-01/31/04

 

$19,782

   

02/01/04-05/31/04

 

$28,574 per month

   

06/01/04-05/31/05:

 

$29,453 per month

   

06/01/05-05/31/06:

 

$34,948 per month

   

06/01/06-05/31/07:

 

$34,948 per month

   

06/01/07-05/31/08:

 

$34,948 per month

   

06/01/08-05/31/09:

 

$34,948 per month

Tenant’s Share of

Expenses and Taxes:

 

100%

 

ii



--------------------------------------------------------------------------------

Security Deposit:

  

$34,948

Guarantor of Lease:

  

None

Landlord’s Broker:

  

Cornish & Carey

Tenant’s Broker:

  

Cushman & Wakefield

Broker’s Fee or Commission,

if any, paid by:

  

Landlord, pursuant to separate agreement

 

The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease. Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information hereinabove set forth and
shall be construed to incorporate all of the terms provided under the particular
paragraph pertaining to such information. In the event of any conflict between
any Basic Lease Information and the Lease, the latter shall control.

 

LANDLORD:

CARIBBEAN/GENEVA INVESTORS,

a California Limited Partnership

By:

 

--------------------------------------------------------------------------------

    John Mozart, Trustee of the Mozart     Family Trust dated September 8, 1977
    Its:    General Partner

 

CROSSMAN PARTNERS, L.P.,

a California Limited Partnership

By:

 

--------------------------------------------------------------------------------

    John Mozart, Trustee of the Mozart     Family Trust dated September 8, 1977
    Its:    General Partner

 

TENANT:

OMNIVISION TECHNOLOGIES, INC.,

a              corporation

 

By:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of March 14,
2003, by and between CARIBBEAN/GENEVA INVESTORS, a California Limited
Partnership and CROSSMAN PARTNERS, L.P., a California Limited Partnership, as
Tenants in Common (herein collectively called “Landlord”), and OMNIVISION, INC.,
a Delaware corporation (herein called “Tenant”).

 

Upon and subject to the terms, covenants and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord those
premises (the “Premises”) outlined on EXHIBIT A, comprising the entire rentable
area in the Building located at 1341Orleans Drive in Sunnyvale, California
(hereinafter referred to as the “Building”) specified in the Basic Lease
Information attached hereto. Tenant shall also have use of the Common Area of
the Project, as those terms are defined below on the terms and conditions set
forth in this Lease. Prior to the execution of this Lease, Tenant has reviewed
and approved the Rentable Area specified in the Basic Lease Information, which
shall be conclusive and binding on the parties for purposes of calculating Rent
and the Tenant Allowance hereunder notwithstanding any measurement or
remeasurement by Landlord, Tenant or any other party that may now or hereafter
indicate a different Rentable Area. The Building, together with the associated
land specified in the Basic Lease Information and improvements is referred to as
the “Project.” The term “Common Area” shall mean all areas and facilities within
the Project that are not designated by Landlord for the exclusive use of Tenant
or any other tenant or other occupant of the Project that are located outside
the perimeter (including footings) of the Building, including the parking areas,
access and perimeter roads, pedestrian sidewalks, landscaped areas, trash
enclosures, recreation areas and the like.

 

1. OCCUPANCY AND USE. Tenant may use and occupy the Premises for the purposes
specified in the Basic Lease Information (“Permitted Use”), subject to the terms
and conditions of this Lease, and for no other use or purpose without the prior
written consent of Landlord. Landlord shall have the right to grant or withhold
consent to a use other than as specified in the Basic Lease Information in its
sole discretion. Subject to Section 34, Tenant shall be entitled to the
nonexclusive use of the Common Area with Landlord and other occupants (if any)
of the Project in accordance with the Rules and Regulations described in Exhibit
D reasonably established and uniformly and consistently applied in a
nondiscriminatory manner by Landlord from time to time. Notwithstanding anything
to the contrary in the Basic Lease Information or in this Lease, Tenant
understands and agrees that the Declaration of Covenants, Conditions and
Restrictions (“CC&Rs”) described in EXHIBIT C encumbers the Project and that
Tenant’s Occupancy and Use of the Premises are restricted by, and Tenant shall
fully comply with any and all restrictions on the use of the Premises specified
in, such CC&Rs.

 

2. TERM AND POSSESSION.

 

(a) The term of this Lease (the “Term”) shall be for the period specified in the
Basic Lease Information (or until sooner terminated as herein provided),
commencing on the Commencement Date and expiring on the Expiration Date. The
“Commencement Date” shall be the date specified in the Basic Lease Information.
Within five (5) business days after the Commencement Date, the parties shall
execute a letter confirming the Commencement Date and certifying that Tenant has
accepted delivery of the Premises (the “Commencement Date Memorandum”). Either
party’s failure to request execution of, or to execute, the Commencement Date
Memorandum shall not in any way alter the Commencement Date. By occupying the
Premises (except for early access), Tenant shall be deemed to have accepted the
same as suitable for the purpose herein intended. The “Expiration Date” shall be
May 31, 2009 (subject to extension in accordance with Paragraph 42 to the date
that is one day prior to the fifth anniversary of any exercised Extension Term).

 

(b) The Premises shall be delivered by Landlord to Tenant in “broom clean”
condition. The Premises shall also include all existing furniture and
furnishings currently in place thereon as of the Lease Date. Landlord represents
and warrants to Tenant that all systems contained within the Premises including
without limitations HVAC, electrical, plumbing, lighting and sprinklers together
with the roof and the other structural components of the Building will be fully
operational and in good working order. Landlord shall be responsible for the
repair and replacement of the HVAC system and roof systems except for normal
maintenance during the term of the lease. Except as otherwise provided herein,
Tenant acknowledges that Landlord has not made any representation or warranty,
express or implied, with respect to the condition of the Premises, the
suitability or fitness of the

 

1



--------------------------------------------------------------------------------

Premises for the conduct of Tenant’s Permitted Uses or for any other purposes,
or the actual dimensions of the Premises. Tenant represents and warrants that
Tenant has conducted a thorough and diligent inspection and investigation,
either independently or through agents of Tenant’s own choosing, of the Premises
and the suitability of the Premises for Tenant’s intended use, that Tenant is
fully aware of the needs of its operations and has determined, based solely on
its own investigation, that the Premises are suitable for its operations and
intended use. In no event shall Landlord be liable for any defect in the
Premises or for any limitations on the use of the Premises, except as expressly
and specifically set forth in this Lease.

 

3. RENT; RENT ADJUSTMENTS; ADDITIONAL CHARGES FOR EXPENSES AND TAXES.

 

(a) Monthly Base Rent and Additional Charges. Commencing on the Commencement
Date and throughout the Term of this Lease, Tenant shall pay the monthly base
rent specified in the Basic Lease Information, on the first day of each month,
in advance, with the first month’s Additional Charges for Expenses and Taxes (as
defined below) due upon execution of this Lease, in lawful money of the United
States (without any prior demand therefor and without deduction or offset
whatsoever, except as expressly provided in Paragraphs 20 and 21 ) to Landlord
or its Managing Agent at the address specified in the Basic Lease Information or
to such other firm or to such other place as Landlord or its Managing Agent may
from time to time designate in writing. In addition, Tenant shall pay to
Landlord all charges and other amounts whatsoever as provided in this Lease
(“Additional Charges”) at the place where the Monthly Base Rent is payable, and
Landlord shall have the same remedies for a Default in the payment of Additional
Charges as for a Default in the payment of Monthly Base Rent. As used herein,
the term “Rent” shall include all Monthly Base Rent and Additional Charges
(including, without limitation, Additional Charges for Real Estate Taxes and
Expenses pursuant to Paragraph 3(b) below, and Additional Charges pursuant to
Paragraphs 6, 7(e), 8, 10(d) and 23). If the Commencement Date occurs on a day
other than the first day of a calendar month, or the Expiration Date occurs on a
day other than the last day of a calendar month, then the Monthly Base Rent and
Additional Charges for such fractional month shall be prorated on a daily basis.

 

(b) Additional Charges for Expenses and Taxes.

 

(i) Definitions of Additional Charges. For purposes of this Paragraph 3(b), the
following terms shall have the meanings hereinafter set forth:

 

(A) “Tax Year” shall mean each twelve (12) consecutive month period commencing
January 1st of the calendar year during which the Commencement Date of this
Lease occurs, provided that Landlord, upon notice to Tenant, may change the Tax
Year from time to time to any other twelve (12) consecutive month period and, in
the event of any such change, Tenant’s Share of Real Estate Taxes (as
hereinafter defined) shall be equitably adjusted for the Tax Years involved in
any such change.

 

(B) “Tenant’s Share” shall mean the percentage figure so specified in the Basic
Lease Information.

 

(C) “Real Estate Taxes” shall mean all taxes, assessments and charges levied
upon or with respect to the Project or any personal property of Landlord used in
the operation thereof, or Landlord’s interest in the Project or such personal
property. Real Estate Taxes shall include, without limitation, all general real
property taxes and general and special assessments, charges, fees or assessments
for transit, housing, police, fire or other governmental services or purported
benefits to the Project (provided, however, that any refunds of Real Estate
Taxes paid by Tenant shall be credited against Tenant’s further obligation to
pay Real Estate Taxes during the Term or refunded to Tenant if received by
Landlord within one year after the Expiration Date), service payments in lieu of
taxes, and any tax, fee or excise on the act of entering into this Lease, or any
other lease of space in the Building, or on the use or occupancy of the Building
or any part thereof, or on the rent payable under any lease or in connection
with the business of renting space in the Building, that are now or hereafter
levied or assessed against Landlord by the United States of America, the State
of California, or any political subdivision, public corporation, district or any
other political or public entity, and shall also include any other tax, fee or
other excise, however described, that may be levied or assessed as a substitute
for, or as

 

2



--------------------------------------------------------------------------------

an addition to, in whole or in part, any other Real Estate Taxes, whether or not
now customary or in the contemplation of the parties on the date of this Lease.
Real Estate Taxes shall not include franchise, transfer, inheritance or capital
stock taxes or income taxes measured by the net income of Landlord from all
sources unless, due to a change in the method of taxation, any of such taxes is
levied or assessed against Landlord as a substitute for, in whole or in part,
any other tax that would otherwise constitute a Real Estate Tax. Additionally,
Real Estate Taxes shall not include any assessments or like charges to pay for
any remediation of contamination from any Hazardous Substance (defined in
Paragraph 40 hereof) existing at the Project as of the Commencement Date unless
introduced in, on, under or about the Premises by Tenant or Tenant’s employees,
agents, contractors or invitees. Real Estate Taxes shall also include reasonable
legal fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Real Estate Taxes; provided that such fees, costs
and disbursements do not exceed the actual savings in Real Estate Taxes obtained
by Tenant over the Term of the Lease. If any assessments are levied on the
Project, Tenant shall have no obligation to pay more than that amount of annual
installments of principal and interest that would become due during the Term had
Landlord elected to pay the assessment in installment payments, even if Landlord
pays the assessment in full.

 

(D) “Expenses” shall mean the total costs and expenses paid or incurred by
Landlord in connection with the management, operation, maintenance and repair of
the Project, including, without limitation (i) the cost of operation and
maintenance but not repair or replacement of air conditioning, electricity,
steam, heating, mechanical, ventilating, elevator systems and all other
utilities, to the extent provided by Landlord, and the cost of supplies and
equipment and maintenance and service contracts in connection therewith; (ii)
the cost of repairs and general maintenance and cleaning; (iii) the cost of
fire, extended coverage, boiler, sprinkler, public liability, property damage,
rent, earthquake (if Landlord elects to obtain it at competitive rates) and
other insurance for the Project obtained by Landlord, or otherwise obtained by
Landlord in connection with the Project, all including, without limitation,
insurance premiums and any deductible amounts paid by Landlord, including,
without limitation, the insurance required by Paragraph 10(f); (iv) fees,
charges and other costs directly related to the operation of the Project (as
distinct from the operation of the partnership which owns the Project),
including management fees, consulting fees, legal fees and accounting fees, fees
of all independent contractors engaged by Landlord directly related to the
operation of the Project or reasonably charged by Landlord if Landlord performs
management services in connection with the Project, (though the management fee
shall not exceed the cap noted in the following paragraph); and (vi) any other
reasonable expenses of any other kind whatsoever reasonably incurred in
managing, operating, maintaining and repairing the Project. Any “deductible”
amounts relating to capital improvements required to be paid by Tenant hereunder
in connection with any property or earthquake insurance policy carried by
Landlord shall be amortized over the useful life of the restoration work to
which such deductible amount relates in accordance with GAAP, in the same manner
as other capital improvements that are included in Expenses as provided above.

 

Notwithstanding anything to the contrary herein contained, Expenses shall not
include, and in no event shall Tenant have any obligation to pay for pursuant to
this Paragraph 3 or Paragraph 7(a) or 7(b), (aa) any rent payable pursuant to a
ground lease, and debt service (including, but without limitation, interest,
principal and any impound payments) required to be made on any mortgage or deed
of trust recorded with respect to all or any portion of the Project other than
debt service and financing charges imposed pursuant to Paragraph 3(b)(i)(D)(v)
above; (bb) depreciation; (cc) the portion of a management fee paid to Landlord
or affiliate in excess of two percent (2%) of Monthly Base Rent and Additional
Charges for Expenses and Taxes (excluding the management fee); (dd) costs
occasioned by the fraud or willful misconduct under applicable laws of Landlord
or its agents, servants, contractors, employees; (ee) costs for which Landlord
has a right of and has received reimbursement from others; (ff) environmental
pollution remediation related costs for which Landlord has indemnified Tenant
pursuant to Paragraph 40(c); (gg) advertising or promotional expenditures; (hh)
leasing commissions and (ii) any costs specifically related to a lessee other
than Tenant. All costs and expenses shall be determined in accordance with GAAP
which shall be consistently applied (with accruals appropriate to Landlord’s
business).

 

3



--------------------------------------------------------------------------------

(E) “Expense Year” shall mean each twelve (12) consecutive month period
commencing January 1 of the calendar year during which the Commencement Date of
the Lease occurs, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Expenses shall
be equitably adjusted for the Expense Years involved in any such change.

 

(ii) Payment of Real Estate Taxes. With reasonable promptness after Landlord has
received the tax bills for any Tax Year, Landlord shall furnish Tenant with a
statement (herein called “Landlord’s Tax Statement”) setting forth the amount of
Real Estate Taxes for such Tax Year. Unless otherwise required pursuant to
Paragraph 3(b)(v) below, Tenant shall pay to Landlord the full amount of said
actual Real Estate Taxes no later than twenty (20) days prior to the due date of
each installment of Real Estate Taxes. Notwithstanding the foregoing, Landlord
shall have the right, upon the giving of written notice to Tenant, to require
Tenant to pay the estimated amount of Real Estate Taxes; and if Landlord gives
such notice, Tenant shall, commencing with the next succeeding calendar month,
pay to Landlord as Additional Charges one-twelfth (1/12th) of the Real Estate
Taxes for each Tax Year on or before the first day of each month during such Tax
Year, in advance, in an amount reasonably estimated by Landlord and billed by
Landlord to Tenant. Landlord shall have the right initially to determine monthly
estimates and to revise such estimates from time to time. If the actual Real
Estate Taxes for such Tax Year (as shown on Landlord’s Tax Statement) exceed the
estimated Real Estate Taxes paid by Tenant for such Tax Year, Tenant shall pay
to Landlord the difference between the amount paid by Tenant and the actual Real
Estate Taxes within fifteen (15) days after the receipt of Landlord’s Tax
Statement, and if the total amount paid by Tenant for any such Tax Year shall
exceed the actual Real Estate Taxes for such Tax Year, such excess shall be
credited against the next installment of Real Estate Taxes due from Tenant to
Landlord hereunder or if the Term has ended it shall be returned to Tenant
within thirty (30) days. If it has been determined that Tenant has overpaid Real
Estate Taxes during the last year of the Lease Term, then Landlord shall
reimburse Tenant for such overage on or before the thirtieth (30th) day
following the Expiration Date. No delay (except for a delay in excess of 180
days) by Landlord in providing Landlord’s Tax Statement shall be deemed a
default by Landlord. No delay by Landlord in providing Landlord’s Tax Statement
shall be deemed a waiver of Landlord’s right to require payment of the actual or
estimated sums of Real Estate Taxes.

 

(iii) Payment of Insurance Costs. With reasonable promptness after Landlord has
received an invoice for any fire, extended coverage, boiler, sprinkler, public
liability, property damage, rent, earthquake (if Landlord elects to obtain it on
the terms and conditions contained herein) and other insurance for the Project
obtained by Landlord, or otherwise obtained by Landlord in connection with the
Project, including, without limitation, the insurance required by Paragraph
10(f), Landlord shall furnish Tenant with a statement (herein called “Landlord’s
Insurance Statement”) setting forth the amount of the premium for such
insurance. Unless otherwise required pursuant to Paragraph 3(b)(v) below, Tenant
shall pay to Landlord the full amount of said insurance premium no later than
twenty (20) days prior to the due date of such insurance premium.
Notwithstanding the foregoing, Landlord shall have the right, upon the giving of
written notice to Tenant, to require Tenant to pay the estimated amount of
Landlord’s cost of insurance in monthly installments in accordance with the
provisions of Paragraph 3(b)(iv) below.

 

(iv) Payment of Expenses. Commencing on the Commencement Date, Tenant shall pay
to Landlord as Additional Charges one-twelfth (1/12th) of the Expenses
(including insurance premiums if Landlord has made the election described in the
last sentence of Paragraph 3(b)(iii) above) for each Expense Year on or before
the first day of each month of such Expense Year, in advance, in an amount
reasonably estimated by Landlord and billed by Landlord to Tenant, and Landlord
shall have the right initially to determine monthly estimates and to revise such
estimates from time to time. With reasonable promptness after the expiration of
each Expense Year (not to exceed 120 days), Landlord shall furnish Tenant with a
statement (herein called “Landlord’s Expense Statement”), setting forth in
reasonable detail the Expenses for such Expense Year. If the actual Expenses for
such Expense Year exceed the estimated Expenses paid by Tenant for such Expense
Year, Tenant shall pay to Landlord the difference between the amount paid by
Tenant and the actual Expenses within fifteen (15) days after the receipt of
Landlord’s Expense Statement, and if the total amount paid by Tenant for any
such Expense Year shall exceed the

 

4



--------------------------------------------------------------------------------

actual Expenses for such Expense Year, such excess shall be credited against the
next installment of the estimated Expenses due from Tenant to Landlord hereunder
or if the Term has ended it shall be returned to Tenant within thirty (30) days.
Any utility rebates for the Project which Landlord receives for payments made by
Tenant shall be forwarded to Tenant so long as such rebate is received within
one year following the Expiration Date or sooner termination of the Lease. If it
has been determined that Tenant has overpaid Expenses during the last year of
the Lease Term (including rebates of utilities applicable to Tenant), then
Landlord shall reimburse Tenant for such overage on or before the thirtieth
(30th) day following the Expiration Date.

 

(v) Other. To the extent any item of Real Estate Taxes or Expenses is payable by
Landlord in advance of the period to which it is applicable (e.g. insurance and
tax escrows required by Landlord’s Lender), or to the extent that prepayment is
customary for the service or matter, Landlord may (i) include such items in
Landlord’s estimate for periods prior to the date such item is to be paid by
Landlord and (ii) to the extent Landlord has not collected the full amount of
such item prior to the date such item is to be paid by Landlord, Landlord may
include the balance of such full amount in a revised monthly estimate for
Additional Charges. If the Commencement Date or Expiration Date shall occur on a
date other than the first day of a Tax Year and/or Expense Year, Tenant’s Share
of Real Estate Taxes and Expenses, for the Tax Year and/or Expense Year in which
the Commencement Date occurs shall be prorated.

 

(vi) Audit. Within one hundred eighty (180) days after receipt of any Expense
Statement or Tax Statement from Landlord, Tenant shall have the right to examine
and copy Landlord’s books and records relating to such Expense Statements and
Tax Statements, or cause an independent audit thereof to be conducted by an
accounting firm to be selected by Tenant and subject to the reasonable approval
of Landlord. If the audit conclusively establishes that Tenant has overpaid
either Expenses or Real Estate Taxes, then Landlord shall reimburse Tenant
within thirty (30) days for such overage together with interest on such
overpayment at the Default Rate (as defined in 3(d) below), and if such overage
exceeds five percent (5%) of the actual amount of Expenses or Real Estate Taxes
paid by Landlord for the Tax or Expense Year covered by such audit, then
Landlord shall bear the reasonable cost of such audit, up to a maximum cost of
$5,000. If Tenant fails to object to any such Expense Statement or Tax Statement
or conduct an independent audit thereof within one hundred eighty (180) days
after receipt thereof, such Expense Statement and/or Tax Statement shall be
final and shall not be subject to any audit, challenge or adjustment. All
information obtained through any audit by Tenant and any compromise, settlement
or adjustment reached between Landlord and Tenant relative to the results of
such audit shall be held in strict confidence by the Tenant, except as otherwise
required by law.

 

(c) Late Charges. Tenant recognizes that late payment of any Monthly Base Rent
or Additional Charges will result in administrative expenses to Landlord, the
extent of which additional expense is extremely difficult and economically
impractical to ascertain. Tenant therefore agrees that if any Monthly Base Rent
or Additional Charges remain unpaid five (5) days (“Grace Period”) after such
amount is due, the amount of such unpaid Monthly Base Rent or Additional Charges
shall be increased by a late charge to be paid to Landlord by Tenant in an
amount equal to four percent (4%) of the amount of the delinquent Monthly Base
Rent and/or Additional Charges. On Lease Commencement, this Grace Period will
have a one-time extension to ten (10) days before a late charge is assessed.
Following the initial occurrence of any late payment of five (5) or more days,
the Grace Period will be reduced back to five (5) days and will remain five (5)
days for the remaining period of the Lease. In addition, any outstanding Monthly
Base Rent, Additional Charges, late charges and other outstanding Rent amounts
shall accrue interest at an annualized rate of the lesser of (i) the greater of
10% or The Federal Reserve Discount Rate plus 5% until paid to Landlord, or (ii)
the maximum rate permitted by law (“the Default Rate”). Tenant agrees that such
amount is a reasonable estimate of the loss and expense to be suffered by
Landlord as a result of such late payment by Tenant and may be charged by
Landlord to defray such loss and expense. The provisions of this Paragraph 3(c)
in no way relieve Tenant of the obligation to pay Monthly Base Rent or
Additional Charges on or before the date on which they are due, nor do the terms
of this Paragraph 3(c) in any way affect Landlord’s remedies pursuant to
Paragraph 19 in the event any Monthly Base Rent or Additional Charges are unpaid
after the date due.

 

5



--------------------------------------------------------------------------------

4. RESTRICTIONS ON USE. Tenant shall not use or allow the Premises to be used
for any unlawful purpose, nor shall Tenant cause or maintain or permit any
nuisance in, on or about the Premises. Tenant shall not commit or suffer the
commission of any waste in, on or about the Premises.

 

5. COMPLIANCE WITH LAWS.

 

(a) Tenant’s Compliance Obligations. Tenant shall not use the Project or permit
anything to be done in or about the Project which will in any way conflict with
any present and future laws, statutes, ordinances, resolutions, regulations,
proclamations, orders or decrees of any municipal, county, state or federal
government or other governmental or regulatory authority with jurisdiction over
the Project, or any portion thereof, whether currently in effect or adopted in
the future and whether or not in the contemplation of the parties hereto
(collectively, “Laws”), and Tenant shall promptly, at its sole expense, maintain
the Premises, any Alterations (as defined in Paragraph 6 below) permitted
hereunder and Tenant’s use and operations thereon in strict compliance at all
times with all Laws. “Laws” shall include, without limitation, all Laws relating
to health and safety (including, without limitation, the California Occupational
Safety and Health Act of 1973 and the California Safe Drinking Water and Toxic
Enforcement Act of 1986, including posting and delivery of notices required by
such Laws with respect to the Premises), disabled accessibility (including,
without limitation, the Americans with Disabilities Act, 42 U.S.C. section 12101
et seq.), Hazardous Substances, and all present and future life safety, fire,
sprinkler, seismic retrofit, building code and municipal code requirements;
provided however, that Tenant’s obligation to comply with Laws relating to
Hazardous Substances is subject to the terms and conditions of Paragraph 40, and
Tenant shall not be responsible for compliance with clean-up provisions of any
Laws with respect to Hazardous Substances except to the extent of any release
caused by the Tenant or any of its servants, employees, contractors, agents,
licensees or invitees (collectively, including Tenant, the “Tenant Parties”) or
otherwise included in Tenant’s indemnity contained in Paragraph 40.
Notwithstanding the foregoing, Landlord, and not Tenant, shall be responsible
for correcting any condition with respect to the exterior or structural portions
of the Building or the Building Systems (but not with respect to the interior of
the Premises), which is in violation of applicable Laws (subject to Tenant’s
obligation to pay such costs to the extent they are included as Expenses under
Paragraph 3(b)(i)(D) above), except to the extent such condition is caused by
the negligent or intentional acts or omissions of the Tenant Parties, or such
violation results from Tenant’s particular use of the Premises, or such
condition will be altered in connection with the installation of any
Alterations. Notwithstanding the above, if at the time any Alterations are
completed (as evidenced by a certificate of occupancy or other completion
certificate signed by the City of Sunnyvale), such Alterations do not create a
condition with respect to the exterior or structural portions of the Building or
the Building Systems which is in violation of applicable Laws, then Tenant shall
have no further obligation to correct any condition with respect to the exterior
or structural portions of the Building or the Building Systems that is in
violation of applicable Laws (including future changes in Laws) as a result of
the existence of such Alterations. Any Alterations that are Tenant’s
responsibility pursuant to this Paragraph 5 shall be made in accordance with
Paragraph 6 below, at Tenant’s sole cost. The parties acknowledge and agree that
Tenant’s obligation to comply with all Laws as provided in this paragraph
(subject to the limitations contained herein) is a material part of the
bargained-for consideration under this Lease. Tenant’s obligations under this
Paragraph and under Paragraph 7(c) below shall include, without limitation, the
responsibility of Tenant to make substantial or structural repairs and
alterations to the Premises to the extent provided above, regardless of, among
other factors, the relationship of the cost of curative action to the Rent under
this Lease, the length of the then remaining Term hereof, the relative benefit
of the repairs to Tenant or Landlord, the degree to which the curative action
may interfere with Tenant’s use or enjoyment of the Premises, and the likelihood
that the parties contemplated the particular Law involved.

 

(b) Insurance Requirements. Tenant shall not do or permit anything to be done in
or about the Premises or bring or keep anything therein which will in any way
increase the rate of any insurance upon the Project or any of its contents
(unless Tenant agrees to pay for such increase) or cause a cancellation of any
insurance on the Project or otherwise violate any requirements, guidelines,
conditions, rules or orders with respect to such insurance. Tenant shall at its
sole cost and expense promptly comply with the requirements of the Insurance
Services Office (ISO), board of fire underwriters, or other similar body now or
hereafter constituted relating to or affecting Tenant’s use or occupancy of the
Project (other than in situations where compliance involves repair, maintenance
or replacement of items that Landlord is expressly required to repair, maintain
or replace under this Lease).

 

6



--------------------------------------------------------------------------------

(c) No Limitation on Obligations. The provisions of this Paragraph 5 shall in no
way limit Tenant’s maintenance, repair and replacement obligations under
Paragraph 7 or Tenant’s obligation to pay Expenses under Paragraph 3(b). The
judgment of any court of competent jurisdiction or the admission of Tenant in an
action against Tenant, whether Landlord is a party thereto or not, that Tenant
has so violated any such Law shall be conclusive of such violation as between
Landlord and Tenant.

 

6. ALTERATIONS.

 

(a) Tenant shall not make or suffer to be made any alterations, additions or
improvements (“Alterations”) in, on or to the Premises or any part thereof
without the prior written consent of Landlord, which shall not be unreasonably
withheld or delayed. Landlord shall give its approval within fifteen (15)
calendar days (“Alteration Review Period”) after receipt of Tenant’s written
request for approval and if Landlord disapproves the request, Landlord shall
provide Tenant the reason for such disapproval. The Alteration Review Period
will be reduced to seven (7) days for the initial Tenant improvement build-out
at Lease Commencement. Any Alterations in, on or to the Premises, except for
Tenant’s trade fixtures and movable furniture and equipment, shall be the
property of Tenant during the Term and shall become Landlord’s property at the
end of the Term without compensation to Tenant. Landlord shall not unreasonably
withhold or delay its consent to Alterations that (i) do not materially affect
the structure of the Building or its electrical, plumbing, HVAC, security or
other systems, (ii) are not visible from the exterior of the Premises and do not
otherwise affect the exterior appearance of the Building, (iii) are consistent
with Tenant’s Permitted Use hereunder; (iv) do not require any application to a
political jurisdiction for rezoning, general plan amendment, variance,
conditional use permit or architectural review approval, (v) will not interfere
with the use and occupancy of any other portion of the Project by Landlord or by
any other tenants or occupants or their invitees, or by any other party with the
right to use any portion of the Project, (vi) comply with any ground lease,
CC&Rs (including without limitation the CC&Rs described in EXHIBIT C) and
Mortgages, and (vii) do not adversely affect the value or marketability of
Landlord’s reversionary interest upon termination or expiration of this Lease.

 

(b) If Landlord consents to the making of any Alterations by Tenant, the same
shall be made by Tenant, at Tenant’s sole cost and expense, in accordance with
plans and specifications submitted by Tenant to Landlord concurrently with its
request pursuant to Paragraph 6(a) and reasonably approved by Landlord, and any
contractor or person selected by Tenant to make the same must first be
reasonably approved in writing by Landlord. With respect to any Alterations with
costs in excess of $5,000 that affect the structure of the Building, the
building systems serving the Premises for HVAC, electrical, plumbing and
elevators (if applicable) (collectively “Building Systems”), or any portion of
the Project outside the Premises, at Landlord’s option the Alterations shall be
made by Landlord, or by a competitively bid contractor specified by Landlord,
for Tenant’s account and Tenant shall reimburse Landlord for the cost thereof
(including a reasonable charge for Landlord’s overhead not to exceed 3% of such
construction estimate quoted by contractor) as an Additional Charge, within
twenty (20) days after receipt of a statement from Landlord therefore.

 

(c) Tenant shall reimburse Landlord upon demand for any reasonable out-of-pocket
expenses incurred by Landlord in the review of any Alterations made by Tenant,
including fees charged by Landlord’s contractors or consultants to review plans
and specifications, and such obligation shall be an Additional Charge.
Landlord’s consent to any Alterations shall not obligate Landlord to repair,
maintain, insure or otherwise assume any responsibility or liability with
respect to any such Alteration. In addition, notwithstanding Landlord’s review,
Tenant and not Landlord shall be responsible for compliance of the Alterations,
and plans and specifications therefor, with all applicable Laws, and Landlord
shall not be responsible for any omissions or errors therein.

 

(d) Upon the expiration or sooner termination of the Term, Tenant shall upon
demand by Landlord, at Landlord’s election either (i) at Tenant’s sole cost and
expense, forthwith and with all due diligence remove any Alterations made by or
for the account of Tenant, designated by Landlord to be removed (provided,
however, that upon the written request of Tenant prior to installation of such
Alterations, Landlord shall advise Tenant at that time whether or not such
Alterations must be removed upon the expiration or sooner termination of this
Lease), and restore the Premises to substantially its original condition as of
the Commencement Date, subject to normal wear and tear and the rights and
obligations of Tenant concerning casualty damage pursuant to Paragraph 20 or
(ii) pay Landlord the reasonable estimated cost thereof.

 

7



--------------------------------------------------------------------------------

7. REPAIR AND MAINTENANCE.

 

(a) Landlord’s Obligations.

 

(i) Landlord shall promptly repair, and replace as necessary, all Building
Systems. Landlord shall promptly maintain, repair and replace, except as
provided in Paragraph 7(c), the exterior (including window, plate glass and
exterior doors), HVAC and roof structure & the roof membrane (except for normal
maintenance) and structural portions of the Building (including load bearing
walls and foundations).

 

(ii) Landlord shall promptly maintain, repair and replace the parking areas,
courtyards, sidewalks, entryways, lawns, landscaping and other similar
facilities located in the Common Area.

 

All costs incurred by Landlord in connection with the foregoing obligations
(except for repair and replacement of the exterior, Building Systems, roof
(including roof membrane) and structural portions of the Building and the Common
Area) shall be payable by Tenant as Additional Charges in accordance with
Paragraph 3(b) to the extent they are properly included in Expenses thereunder.
Landlord’s obligations under this Paragraph 7(a) (other than routine
maintenance) with respect to any particular repair, replacement or maintenance
requirement, shall not commence until Tenant notifies Landlord in writing of any
circumstances which Tenant believes may trigger Landlord’s obligations.

 

Notwithstanding anything to the contrary contained in Paragraph 19(b), if
Landlord fails after thirty (30) days’ written notice (the “Landlord Default
Notice”) by Tenant to proceed with due diligence to make repairs required to be
made by Landlord under this Paragraph 7(a), the same may be made by Tenant at
the sole cost and expense of Landlord, so long as Tenant has provided Landlord
with an additional notice (which notice may be delivered at any time on or after
the twenty-fifth (25th) day following delivery of the Landlord Default Notice),
which notice shall state that Tenant intends to exercise its self-help rights
pursuant to this Paragraph 7(b) if Landlord fails to commence the repairs
described in such notice within five (5) days after receipt of such additional
notice. If, within five (5) days after receipt of such additional notice,
Landlord fails to either (i) commence the repairs described in such notice, or
(ii) designate the contractor Tenant shall use in connection with any such
repair by Tenant (in which event Tenant shall only make such repairs using such
designated contractor), then Tenant may proceed to make such repairs with an
experienced, duly licensed and adequately insured contractor selected by Tenant.
Any expenses incurred by Tenant in connection with the preceding sentence shall
be reimbursed within twenty (20) business days after submission of a bill or
statement therefor to Landlord. Tenant shall have no right to offset any such
amounts against Rent hereunder.

 

(b) Tenant’s Obligations. Tenant shall maintain, repair and replace, at its sole
cost and expense, all portions of the Premises which are not Landlord’s
obligations under Paragraph 7(a), including, without limitation, (i)) the
interior portion of the Building, the Alterations, and any additional tenant
improvements, alterations or additions installed by or on behalf of Tenant
within the Premises. Tenant shall be responsible for the expense of
installation, operation, and maintenance of its telephone and other
communications cabling from the point of entry into the Building to the Premises
and throughout the Premises, though Landlord shall have the right to perform
such work on behalf of Tenant in Common Areas, provided Landlord performs such
work in coordination with Tenant and its contractors in such a manner as will
accommodate Tenant’s reasonable objectives with respect thereto. The Premises
shall at all times be maintained by Tenant in the condition of a research &
development office building. Tenant hereby waives and releases its right to make
repairs at Landlord’s expense under Sections 1941 and 1942 of the California
Civil Code or under any similar law, statute or ordinance now or hereafter in
effect. In addition, Tenant hereby waives and releases its right to terminate
this Lease under Section 1932(1) of the California Civil Code or under any
similar law, statute or ordinance now or hereafter in effect.

 

(c) Additional Obligations of Tenant. The purpose of Paragraph 7(a) and 7(b) is
to define the obligations of Landlord and Tenant to perform various repair and
maintenance functions; the allocation of the costs therefore are covered under
this Paragraph 7(c) and Paragraph 3. Tenant shall bear the full cost of repairs
or maintenance interior or exterior, structural or otherwise, to preserve the
Premises and the Building in good working order and first-class condition,
arising out of (i) the existence, installation, use or operation of any
Alterations or any

 

8



--------------------------------------------------------------------------------

of Tenant’s trade fixtures or personal property; (ii) the moving of Tenant’s
property or fixtures in or out of the Building or Project or in and about the
Premises; (iii) the particular use or particular occupancy or manner of use or
occupancy of the Premises by any Tenant Party; or (iv) except to the extent any
claims arising from any of the foregoing are reimbursed by insurance carried by
Landlord, are covered by the waiver of subrogation in Paragraph 11 or are
otherwise provided for in Paragraph 20, the negligent or intentional acts or
omissions of any Tenant Parties.

 

(d) Maintenance Service Contracts. In connection with Tenant’s maintenance and
repair obligations contained in this Paragraph 7, Tenant shall, at its own cost
and expense, enter into regularly scheduled preventive maintenance service
contracts with maintenance contractors approved by Landlord, in its reasonable
discretion, for servicing all Building Systems, elevators and equipment within
the Premises, and shall provide copies of such contracts and periodic
maintenance reports, if any to Landlord. At Landlord’s option at any time in
which Tenant is in Default hereunder, maintenance service contracts shall be
prepaid on an annual basis. Each maintenance service contract shall specifically
name Landlord as a third party beneficiary, with the right to receive copies of
all notices delivered under such contract and the ability to exercise Tenant’s
rights thereunder, at Landlord’s election, in connection with any cure of
Tenant’s default by Landlord, or any assumption by Landlord of Tenant’s
maintenance obligations with respect to Building Systems, pursuant to Paragraph
7(e) below.

 

(e) Cure Rights. Tenant shall have a period of thirty (30) days from the date of
written notice from Landlord within which to cure any failure to fulfill any of
its obligations under this Paragraph 7; provided, however, that if such failure
is curable but cannot be cured within such thirty (30) day period, Tenant shall
have such additional time as may be reasonably required to cure (not to exceed
sixty (60) additional days) so long as Tenant commences such cure within such
(30) day period and diligently prosecutes such cure to completion. Landlord
shall have the rights set forth in Paragraph 23 with respect to any failure of
Tenant to perform its obligations under this Paragraph 7. In addition, Landlord
may elect, by delivery of written notice to Tenant, to assume Tenant’s
maintenance obligations with respect to the Building Systems under item (ii) of
Paragraph 7(b) if Tenant does not cure any breach of such obligations, or if
Tenant has failed to perform such obligations more than once in any twelve month
period (without benefit of cure periods) upon the second such failure. If
Landlord assumes such obligations, all costs incurred by Landlord in connection
therewith shall be included in Expenses payable by Tenant as Additional Charges
in accordance with Paragraph 3(b). The remedies described in this paragraph are
cumulative and in addition to any other remedies Landlord may have at law or
under this Lease.

 

(f) No Abatement. Except to the extent any claims arising from any of the
foregoing are reimbursed by rental abatement insurance proceeds actually
received by Landlord, are covered by the waiver of subrogation in Paragraph 11
or are otherwise provided for in Paragraph 20, there shall be no abatement of
Rent with respect to, and Landlord shall not be liable for any injury to or
interference with Tenant’s business arising from, any repairs, maintenance,
alteration or improvement in or to any portion of the Project, including the
Premises, or in or to the fixtures, appurtenances and equipment therein.
Notwithstanding anything to the contrary in this Lease, Landlord shall be liable
for repair of any damage to Tenant’s furniture, fixtures and equipment located
in the Premises that results from Landlord’s negligent or intentional acts or
omissions in the performance of any repairs, maintenance, alteration or
improvement in or to any portion of the Project, including the Premises, or in
or to the fixtures, appurtenances and equipment therein, except to the extent
such damage is reimbursed by insurance carried by Tenant, is covered by the
waiver of subrogation in Paragraph 11, or is otherwise provided for in Paragraph
20.

 

8. LIENS. Tenant shall keep the Premises free from any liens arising out of any
work performed, material furnished or obligations incurred by Tenant. In the
event that Tenant shall not, within ten (10) days following the imposition of
any such lien, cause the same to be released of record by payment or posting of
a proper bond, Landlord shall have, in addition to all other remedies provided
herein and by law, the right, but not the obligation, to cause the same to be
released by such means as it shall deem proper, including without limitation by
the payment of the claim giving rise to such lien or by the posting of a bond.
All such sums paid by Landlord and all expenses incurred by Landlord in
connection therewith shall be considered Additional Charges and shall be payable
to Landlord by Tenant on demand with interest from the date incurred by Landlord
at the Default Rate. Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper, for the protection of Landlord, the Premises, the
Project and any other party having an interest therein, from mechanics’ and
materialmen’s liens, and Tenant shall give written notice to Landlord at least
fifteen (15) business days’ prior to commencement of any construction on the
Premises.

 

9



--------------------------------------------------------------------------------

9. ASSIGNMENT AND SUBLETTING.

 

(a) Except as otherwise provided in this Paragraph 9, Tenant shall not directly
or indirectly, voluntarily or by operation of law, sell, assign, encumber,
pledge or otherwise transfer or hypothecate all or any part of the Premises or
Tenant’s leasehold estate hereunder (collectively, “Assignment”), or permit the
Premises to be occupied by anyone other than Tenant or sublet the Premises or
any portion thereof (collectively, “Sublease”), without Landlord’s prior written
consent in each instance, which consent shall not be unreasonably withheld or
delayed; provided, however, that Tenant shall have the right to enter into an
Assignment or Sublease to any affiliate of Tenant pursuant to Paragraph 9(f)
below or a Permitted Transfer pursuant to Paragraph 9(d) below. Without
otherwise limiting the criteria upon which Landlord may withhold its consent to
any proposed Sublease or Assignment, if Landlord withholds its consent where
either (i) the creditworthiness of the proposed Sublessee or Assignee is not
reasonably acceptable to Landlord, or (ii) the proposed Sublessee’s or
Assignee’s use of the Premises is not in compliance with the Permitted Use as
described in the Basic Lease Information, such withholding of consent shall be
presumptively reasonable. If Landlord consents to the Sublease or Assignment,
Tenant may thereafter enter into a valid Sublease or Assignment upon the terms
and conditions set forth in this Paragraph 9.

 

(b) If Tenant desires at any time to enter into an Assignment of this Lease or a
Sublease of the Premises or any portion thereof for which Landlord’s consent is
required, it shall first give written notice to Landlord of its desire to do so,
which notice shall contain (i) the name of the proposed assignee, subtenant or
occupant; (ii) the name of the proposed assignee’s, subtenant, or occupant’s
business to be carried on in the Premises; (iii) the terms and provisions of the
proposed Assignment or Sublease; and (iv) such financial information as Landlord
may reasonably request concerning the proposed assignee, subtenant or occupant.

 

At any time within fifteen (15) days after Landlord’s receipt of the notice
specified in Paragraph 9(b), Landlord may by written notice to Tenant elect to
(i) consent to the Sublease or Assignment; or (ii) disapprove the Sublease or
Assignment. In addition, Landlord may elect to terminate this Lease as to the
portion of the Premises that is specified in such notice, with a proportionate
abatement in Monthly Base Rent and Additional Charges for Expenses and Taxes, if
such notice is with respect to (x) any proposed Assignment, or (y) any proposed
Sublease and either (I) such Sublease has a term (including any renewal or
extension options) that either is coterminous with the Term or expires within
the last two years of the Term, and (II) after giving effect to such Sublease,
the original Tenant will occupy less than fifty percent (50%) of the Rentable
Area of the Premises. If Landlord elects to terminate the Lease as to a portion
of the Premises pursuant to the immediately preceding sentence, Tenant shall at
all times provide reasonable and appropriate access to such portion of the
Premises and use of any common facilities within the Building. Promptly after
request from Landlord, Tenant shall enter into any amendment to this Lease or
other documentation reasonably requested by Landlord in connection with any such
termination of this Lease as to a portion of the Premises. Landlord shall give
either consent to or disapprove in writing a proposed Assignment or Sublease
within the fifteen (15) day time period specified above. At Tenant’s option,
Tenant may notify Landlord in writing if Tenant wishes to Assign or Sublease any
portion of the Premises, prior to commencing negotiations for an Assignment or
Sublease with another party, if such Assignment or Sublease would be subject to
Landlord’s termination right provided above (such notice being the “Availability
Notice”), and Landlord shall have the option, by written notice to Tenant within
fifteen (15) days after receiving any Availability Notice, to terminate this
Lease with respect to the portion of the Premises as provided above. If Landlord
declines or fails timely to elect to terminate this Lease with respect to such
portion of the Premises, Tenant shall have the right, within one hundred twenty
(120) days after the expiration of such fifteen (15) day period, to enter into
an Assignment or Sublease with respect to the portion of the Premises designated
in the Availability Notice, subject to Landlord’s consent and the other
provisions of this Paragraph 9, except that Landlord shall not have the further
right to terminate with respect to such Assignment or Sublease. If Tenant fails
to enter into an Assignment or Sublease within such one hundred twenty (120) day
period, or upon expiration of any Sublease entered into within such one hundred
twenty (120) day period, Landlord’s rights under this Paragraph 9 to terminate
the Lease with respect to the portion of the Premises upon any future proposed
Sublease or Assignment shall revive. If Landlord consents to the Sublease or
Assignment within fifteen (15) days after receipt of Tenant’s notice as provided
above, Tenant may thereafter within one hundred twenty (120) days after
Landlord’s consent, but not later than the expiration of said one hundred twenty
(120) days, enter into such Assignment or Sublease of the Premises or portion
thereof upon the terms and conditions set forth in the notice furnished by
Tenant to Landlord pursuant to Paragraph 9(b). However, Tenant shall pay to
Landlord seventy-five percent (75%) of any rent or other consideration realized
by Tenant under any and all Subleases in excess of the Monthly Base Rent and
Additional Charges payable hereunder (or the amount

 

10



--------------------------------------------------------------------------------

thereof proportionate to the portion of the Premises subject to such
Sublease(s)), including, without limitation, any sums paid for the sale or
rental of any Alterations, after first deducting from such excess costs
reasonably incurred for tenant improvements installed by Tenant (commensurate
with a standard office build-out) to obtain the Sublease or Assignment in
question, each of which are installed in that portion of the Premises which is
the subject of the Sublease or Assignment and which unamortized costs shall be
amortized on a straight line basis (without interest) over the term of the
Sublease or Assignment in equal installments, and after deducting therefrom any
customary brokers’ commissions, marketing and legal documentation costs that
Tenant has incurred in connection with such Sublease amortized on a straight
line basis (without interest) over the term of the Sublease.

 

(c) No consent by Landlord to any Assignment or Sublease by Tenant shall relieve
Tenant of any obligation to be performed by Tenant under this Lease, whether
arising before or after the Assignment or Sublease. The consent by Landlord to
any Assignment or Sublease shall not relieve Tenant from the obligation to
obtain Landlord’s express written consent to any other Assignment or Sublease.
Any Assignment or Sublease that is not in compliance with this Paragraph 9 shall
be void and, at the option of Landlord, shall constitute a material Default by
Tenant under this Lease. The acceptance of Monthly Base Rent or Additional
Charges by Landlord from a proposed assignee or sublessee shall not constitute
the consent to such Assignment or Sublease by Landlord.

 

(d) The following shall be deemed a voluntary assignment of Tenant’s interest in
this Lease: (i) any dissolution, merger, consolidation, or other reorganization
of Tenant; and (ii) if the capital stock of Tenant is not publicly traded, the
sale or transfer to one person or entity stock possessing more than fifty
percent (50%) of the total combined voting power of all classes of Tenant’s
stock issued, outstanding and entitled to vote for the election of directors.
Notwithstanding anything to the contrary contained in this Paragraph 9, Tenant
may enter into any of the following transfers (a “Permitted Transfer”) without
Landlord’s prior written consent: (1) Tenant may assign its interest in the
Lease to a corporation, partnership, limited liability company, or limited
liability partnership (“Transfer Entity”) which results from a merger,
consolidation or other reorganization, so long as the surviving Transfer Entity
has a net worth immediately following such transaction that is equal to or
greater than the net worth of Tenant as of the date immediately prior to such
transaction; and (2) Tenant may assign this Lease to a Transfer Entity which
purchases or otherwise acquires all or substantially all of the assets of
Tenant, so long as such acquiring Transfer Entity has a net worth immediately
following such transaction that is equal to or greater than the net worth of
Tenant as of the date immediately prior to such transaction.

 

(e) Each assignee pursuant to an Assignment as provided in this Paragraph 9
shall assume all obligations of Tenant under this Lease, and shall be and remain
liable jointly and severally with Tenant for the payment of Monthly Base Rent
and Additional Charges, and for the performance of all the terms, covenants,
conditions and agreements herein contained on Tenant’s part to be performed for
the Term. No Assignment shall be binding on Landlord unless the assignee or
Tenant shall deliver to Landlord a counterpart of the Assignment and an
instrument in recordable form that contains a covenant of assumption by the
assignee reasonably satisfactory in substance and form to Landlord, consistent
with the requirements of this Paragraph 9(e), but the failure or refusal of the
assignee to execute such instrument of assumption shall not release or discharge
the assignee from its liability as set forth above. Notwithstanding anything to
the contrary in this Lease, no Sublease shall be binding on Landlord unless and
until Landlord shall agree in writing following termination of this Lease to
recognize such sublessee and such sublessee agrees in writing to attorn to
Landlord on the terms and conditions of the sublease (including the obligations
under this Lease to the extent that they relate to the portion of the Premises
subleased), and any Sublease entered into by Tenant hereunder shall include an
obligation by the sublessee to so attorn to Landlord if Landlord, in Landlord’s
sole discretion, elects to recognize such Sublease upon any termination of this
Lease.

 

(f) Tenant shall have the right, without Landlord’s consent and without
triggering Landlord’s rights under Paragraph 9(b), but with written notice to
Landlord at least ten (10) days prior thereto, to enter into an Assignment of
Tenant’s interest in the Lease or a Sublease of all or any portion of the
Premises to an Affiliate (as defined below) of Tenant, provided that (i) in
connection with an Assignment that is not a Sublease, the Affiliate delivers to
Landlord concurrent with such Assignment a written notice of the Assignment and
an assumption agreement whereby the Affiliate assumes and agrees to perform,
observe and abide by the terms, conditions, obligations, and provisions of this
Lease arising from and after the effective date of the assignment; and (ii) the
assignee or sublessee remains an Affiliate throughout the term of this Lease
(and, in connection with an Assignment that is not a Sublease, the assumption
agreement shall contain provisions consistent with the provisions of this
subparagraph allowing Landlord to terminate this Lease at such time as the
entity is no longer an Affiliate of the

 

11



--------------------------------------------------------------------------------

original Tenant). If this Lease is assigned or sublet to an Affiliate and
thereafter any circumstance occurs which causes such assignee or sublessee to no
longer be an Affiliate of the assigning or subleasing Tenant, Tenant shall give
written notice thereof to Landlord, which notice, to become effective, shall
refer to Landlord’s right to terminate this Lease pursuant to this subparagraph,
in the event of an Assignment, or to cause Tenant to terminate the Sublease, in
the event of a Sublease (“Affiliation Termination Notice”). Following occurrence
of the circumstance giving rise to the discontinuation of such assignee or
sublessee being an Affiliate (“Affiliate Termination”) of the assigning or
subleasing Tenant, Landlord shall be entitled to terminate this Lease in the
event of an Assignment, or to cause Tenant to terminate the Sublease in the
event of a Sublease, unless Landlord has given its prior written consent to such
circumstance, which consent shall not be unreasonably withheld or delayed by
Landlord so long as, in the event of an Assignment, such assignee (after giving
effect to such circumstance) has financial strength (as demonstrated by
financial statements in reasonably acceptable form to Landlord) equal to or
greater than the assigning or subleasing Tenant (including its net worth) as of
the date of execution of this Lease, or the assigning or subleasing Tenant
executes a guaranty in usual form reasonably acceptable to Landlord (however,
this does not imply that Tenant would be released without such guaranty). No
Sublease or Assignment by Tenant made pursuant to this paragraph shall relieve
Tenant of Tenant’s obligations under this Lease. As used in this paragraph, the
term “Affiliate” shall mean and collectively refer to a corporation or other
entity which controls, is controlled by or is under common control with Tenant,
by means of an ownership of either (aa) more than fifty percent (50%) of the
outstanding voting shares of stock or partnership or other ownership interests,
or (bb) stock, or partnership or other ownership interests, which provide the
right to control the operations, transactions and activities of the applicable
entity.

 

10. INSURANCE AND INDEMNIFICATION.

 

(a) Except to the extent caused by the gross negligence or willful misconduct of
Tenant Parties or Tenant’s breach of this Lease, Landlord shall indemnify and
hold Tenant harmless from and defend Tenant against any and all claims or
liability for any injury or damage to any person or property including any
reasonable attorney’s fees (but excluding any consequential damages or loss of
business) occurring in, on, or about the Project to the extent such injury or
damage is caused by the gross negligence or willful misconduct of: (i) Landlord;
or (ii) Landlord’s agents, servants, contractors or employees (collectively,
together with Landlord, “Landlord Parties”), provided, however, that in no event
shall Landlord be liable to Tenant for any losses arising from any interruption
of Tenant’s business, or for lost profits, or for charges or expenses which
continue but would have been earned if the business had gone on without
interruption, or for any other loss, claim, cost, expense or damage which would
be covered by a standard policy of business interruption insurance, even if such
lost profits, charges, expenses, losses, claims, costs or damages caused by the
gross negligence or willful misconduct of Landlord’s agents, servants,
contractors or employees.

 

(b) Landlord shall not be liable to Tenant, and Tenant hereby waives all claims
against Landlord Parties for any injury or damage to any person or property in
or about the Premises by or from any cause whatsoever (other than the gross
negligence or willful misconduct of Landlord Parties), and without limiting the
generality of the foregoing, whether caused by water leakage of any character
from the roof, walls, basement, or other portion of the Premises or the
Building, or caused by gas, fire, oil, electricity, or any cause whatsoever, in,
on, or about the Premises, the Project or any part thereof (other than that
caused by the gross negligence or willful misconduct of Landlord Parties);
provided, however, that in no event shall Landlord be liable to Tenant for any
losses arising from any interruption of Tenant’s business, or for lost profits,
or for charges or expenses which continue but would have been earned if the
business had gone on without interruption, or for any other loss, claim, cost,
expense or damage which would be covered by a standard policy of business
interruption insurance, even if caused by the gross negligence or willful
misconduct of Landlord’s agents, servants, contractors or employees. Tenant
acknowledges that any casualty insurance carried by Landlord will not cover loss
of income to Tenant or damage to the Alterations in the Premises installed by
Tenant or Tenant’s personal property located within the Premises (except as
provided in Paragraph 10(f) below). Tenant shall be required to maintain the
insurance described in Paragraph 10(d) below during the Term.

 

(c) Except to the extent caused by the gross negligence or willful misconduct of
Landlord Parties, Tenant shall indemnify and hold Landlord harmless from and
defend Landlord against any and all claims or liability for any injury or damage
to any person or property whatsoever: (i) occurring in or on the Premises; or
(ii) occurring in, on, or about any other portion of the Project to the extent
such injury or damage shall be caused by the

 

12



--------------------------------------------------------------------------------

gross negligence or willful misconduct by the Tenant Parties. Tenant further
agrees to indemnify and hold Landlord harmless from, and defend Landlord
against, any and all claims, losses, or liabilities (including damage to
Landlord’s property) arising from (x) any breach of this Lease by Tenant, (y)
any matter referred to in Paragraph 10(g), and/or (z) the conduct of any work or
business of Tenant Parties in or about the Project, including, but not limited
to any release, discharge, storage or use of any Hazardous Substance. In the
event of a discrepancy between the terms of this paragraph and the terms of
Paragraph 40 of the Lease concerning Hazardous Substance liability, the latter
shall control. Notwithstanding the foregoing, however, Tenant shall so
indemnify, hold harmless and defend Landlord with respect to losses arising from
any interruption of Tenant’s business, or for lost profits, or for charges or
expenses which continue but would have been earned if the business had gone on
without interruption, or for any other loss, claim, cost, expense or damage
which would be covered by a standard policy of business interruption insurance,
even if such losses resulted from the gross negligence or willful misconduct of
Landlord’s agents, servants, contractors or employees.

 

(d) Tenant shall procure at its cost and expense and keep in effect during the
Term the following insurance:

 

(i) Commercial general liability insurance on an occurrence form, including
contractual liability, with a minimum combined single limit of liability of
Three Million Dollars ($3,000,000). Such insurance shall name Landlord, any
Mortgagee, any ground lessor, and such other parties as Landlord may request as
additional insureds, shall specifically include the liability assumed hereunder
by Tenant, and shall provide that it is primary insurance, and not excess over
or contributory with any other valid, existing and applicable insurance in force
for or on behalf of Landlord, and shall provide that Landlord shall receive
thirty (30) days’ written notice from the insurer prior to any cancellation or
change of coverage. The limits of such insurance shall not limit the liability
of Tenant hereunder, and Tenant is responsible for ensuring that the amount of
liability insurance carried by Tenant is sufficient for Tenant’s purposes.

 

(ii) Intentionally Omitted;

 

(iii) “Special” (also known as “all risk”) property insurance (including,
without limitation, boiler and machinery (if applicable); sprinkler damage,
vandalism and malicious mischief) on all of Tenant’s personal property. Such
insurance shall be in an amount equal to full replacement cost of the aggregate
of the foregoing and shall provide coverage comparable to the coverage in the
standard ISO All Risk form, when such form is supplemented with the coverages
required above;

 

(iv) Worker’s compensation insurance with limits as may be required by law.

 

(v) Such other insurance as may be required by Laws, or reasonably by Landlord
to the extent it is commercially reasonable for tenants to be required to carry
such other insurance under similar leases with respect to similar property in
similar locations.

 

Insurance required under this Paragraph 10(d) shall be in companies rated A-9 or
better in “Best’s Insurance Guide.” Tenant shall deliver copies of policies of
such insurance and certificates naming the additional insureds thereof to
Landlord on or before the Commencement Date, and thereafter at least thirty (30)
days before the expiration dates of expiring policies; and, in the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificates, Landlord may, at its option after written notice to Tenant,
procure same for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Charges within five (5) days after delivery to Tenant of
bills therefor.

 

(e) The provisions of this Paragraph 10 shall survive the expiration or
termination of this Lease with respect to any claims or liability occurring
prior to such expiration or termination.

 

(f) Landlord shall maintain insurance on the Project, including the Building,
and any Alterations installed in the Premises by Tenant at its expense to the
extent Tenant provides Landlord with all information reasonably required by
Landlord or its insurer in connection therewith (with the entire cost of any
such insurance on Alterations to be payable directly by Tenant to Landlord as an
Additional Charge, including the

 

13



--------------------------------------------------------------------------------

incremental cost to add such insurance to Landlord’s policies and any
deductibles payable with respect to such Alterations), against fire and risks
covered by “special” coverage (also known as “all risk”) (excluding earthquake
and flood, though Landlord, at its sole option, may include this coverage) on a
100% of “replacement cost” basis (though reasonable deductibles may be included
under such coverage). Landlord’s insurance shall also have a building ordinance
provision and shall provide for rental interruption insurance covering a period
of twelve (12) full months. In no event shall Landlord be deemed a co-insurer
under such policy. Landlord shall also maintain commercial general liability
insurance on an occurrence basis in amounts not less than Three Million Dollars
($3,000,000) per occurrence with respect to bodily injury or death and property
damage in the Project. Notwithstanding the foregoing obligations of Landlord to
carry insurance, Landlord may modify the foregoing coverages if and to the
extent it is commercially reasonable to do so. Landlord agrees to provide
Tenant, upon written request, with certificates of insurance evidencing the
foregoing coverages. Tenant acknowledges that, notwithstanding any provision of
this Paragraph 10(f) or any other provision of this Lease, Landlord currently
intends to carry earthquake insurance on the Project during the Term of this
Lease.

 

(g) Tenant acknowledges that even if Landlord installs and operates security
cameras or other security equipment and/or provides any other services that
could be construed as being intended to enhance security, Landlord shall have no
obligation to Tenant or to any of Tenant’s Parties for any damage, claim, loss
or liability related to any claim that Landlord had a duty to provide security
or that the equipment or services provided by Landlord were inadequate,
inoperative or otherwise failed to provide adequate security. Any such claim
made against Landlord by any employee, customer or invitee of Tenant shall be
included within Tenant’s obligation of indemnity and defense set forth in
Paragraph 10(c) above.

 

11. WAIVER OF SUBROGATION. Notwithstanding anything to the contrary in this
Lease, the parties hereto release each other (including Landlord Parties and
Tenant Parties) and their respective agents, employees, successors, assignees
and subtenants from all liability for damage to any property that is caused by
or results from a risk (i) which is actually insured against, to the extent of
receipt of payment under such policy (unless the failure to receive payment
under any such policy results from a failure of the insured party to comply with
or observe the terms and conditions of the insurance policy covering such
liability, in which event, such release shall not be so limited), (ii) which is
required to be insured against under this Lease, without regard to the
negligence or willful misconduct of the entity so released, or (iii) which would
normally be covered by the standard form of “special” or “all risk” coverage
property insurance. Landlord and Tenant shall each obtain from their respective
insurers under all policies of fire, theft, and other property insurance
maintained by either of them at any time during the Term insuring or covering
the Building, the Premises, or the Project or any portion thereof of its
contents therein, a waiver of all rights of subrogation which the insurer of one
party might otherwise, if at all, have against the other party and Landlord and
Tenant shall each indemnify the other against any loss or expense, including
reasonable attorneys’ fees, resulting from the failure to obtain such waiver.

 

12. SERVICES AND UTILITIES.

 

(a) Landlord shall provide the maintenance and repairs described in Paragraph
7(a), except for damage occasioned by the negligent or intentional acts or
omissions of Tenant or for which Tenant is responsible pursuant to Paragraph
10(c), which damage shall be repaired by Landlord at Tenant’s expense.

 

(b) Subject to the provisions elsewhere herein contained and to the Rules and
Regulations, Tenant shall be responsible for arranging for, and direct payment
of any and all cost of, garbage pickup, recycling, janitorial, security,
transportation management programs, water, electricity, gas, telephone, cable
and digital services, and Tenant shall provide the maintenance, repair and
replacement of Building Systems in connection with such utilities and services,
and Tenant shall provide the maintenance, repair and services as described in
Paragraph 7(b). Landlord shall cooperate with Tenant’s efforts to arrange all
such services. If Landlord assumes Tenant’s maintenance obligations with respect
to the Building Systems pursuant to Paragraph 7(e), Tenant shall cooperate fully
with Landlord and abide by all the reasonable regulations and requirements that
Landlord may prescribe for the proper functioning and protection of the Building
Systems.

 

(c) Tenant will not without the written consent of Landlord, which consent shall
not be unreasonably withheld or delayed, use any apparatus or device in the
Premises which, when used, puts an excessive load on the Building or its
structure or systems, including, without limitation, electronic data processing
machines,

 

14



--------------------------------------------------------------------------------

punch card machines and machines using excess lighting or voltage in excess of
the amount for which the Building is designed.

 

(d) Landlord shall not be in default hereunder, nor be deemed to have evicted
Tenant, nor be liable for any damages directly or indirectly resulting from, nor
shall the rental herein reserved be abated, except as expressly provided for in
the last sentence of this paragraph, by reason of (i) the installation, use or
interruption of use of any equipment in connection with the foregoing utilities
and services; (ii) failure to furnish or delay in furnishing any services to be
provided by Landlord when such failure or delay is caused by Acts of God or the
elements, labor disturbances of any character, any other accidents or other
conditions beyond the reasonable control of Landlord, or by the making of
repairs or improvements to the Premises or to the Building (except in the case
of Landlord’s gross negligence or willful misconduct); or (iii) the limitation,
curtailment, rationing or restriction on use of water or electricity, gas or any
other form of energy or any other service or utility whatsoever serving the
Premises or the Project. Furthermore, Landlord shall be entitled to cooperate
with the mandatory requirements of national, state or local governmental
agencies or utilities suppliers in connection with reducing energy or other
resources consumption. If the Premises become unsuitable for Tenant’s use as a
consequence of cessation of gas and electric utilities or other services
provided to the Premises resulting from a casualty covered by Landlord’s
insurance, then Tenant’s Monthly Base Rent and Additional Charges shall abate
during the period of time in which Tenant cannot occupy the Premises for the
Permitted Uses, but only to the extent of rental abatement insurance proceeds
received by Landlord.

 

13. TENANT’S CERTIFICATES. Tenant, at any time and from time to time, within ten
(10) days from receipt of written notice from Landlord, will execute,
acknowledge and deliver to Landlord and, at Landlord’s request, to any
prospective tenant, purchaser, ground or underlying lessor or mortgagee of any
part of the Project any other party acquiring an interest in Landlord, a
certificate of Tenant substantially in the form attached as EXHIBIT E and also
containing any other information that may reasonably be required by any of such
persons. It is intended that any such certificate of Tenant delivered pursuant
to this Paragraph 13 may be relied upon by Landlord and any prospective tenant,
purchaser, ground or underlying lessor or mortgagee of any part of the Project,
or such other party.

 

14. HOLDING OVER. If Tenant (directly or through any successor-in-interest of
Tenant) remains in possession of all or any portion of the Premises after the
expiration of the Term or the termination of this Lease with the written consent
of Landlord, such continued possession shall be construed to be a tenancy from
month to month at one hundred twenty-five percent (125%) of the Monthly Base
Rent payable in the last full month prior to such termination or expiration,
together with an amount estimated by Landlord for the monthly Additional Charges
for Expenses and Taxes payable under this Lease, and shall otherwise be on the
terms and conditions herein specified so far as applicable. If Tenant (directly
or through any successor-in-interest of Tenant) remains in possession of all or
any portion of the Premises after the expiration of the Term or the termination
of this Lease without the written consent of Landlord, Tenant’s continued
possession shall be on the basis of a tenancy at the sufferance of Landlord. In
such event, Tenant shall continue to comply with or perform all the terms and
obligations of Tenant under this Lease, except that the Monthly Base Rent during
Tenant’s holding over shall be the greater of the then-fair market rent for the
Premises (as reasonably determined by Landlord) or one hundred fifty percent
(150%) of the Monthly Base Rent and Additional Charges for Expenses and Taxes
payable in the last full month prior to the termination or expiration of this
Lease. In addition to Rent, Tenant shall pay Landlord for all damages
proximately caused by reason of the Tenant’s retention of possession. Landlord’s
acceptance of Rent after the expiration of the Term or termination of the Term
of this Lease shall not constitute a renewal of this Lease, and nothing
contained in this provision shall be deemed to waive Landlord’s right of
re-entry or any other right hereunder or at law. Tenant acknowledges that, in
Landlord’s marketing and re-leasing efforts for the Premises, Landlord is
relying on Tenant’s vacation of the Premises on the Expiration Date.
Accordingly, Tenant shall indemnify, defend and hold Landlord harmless from and
against all claims, liabilities, losses, costs, expenses and damages arising or
resulting directly or indirectly from Tenant’s failure to timely surrender the
Premises, including (i) any loss, cost or damages suffered by any prospective
tenant of all or any part of the Premises, and (ii) Landlord’s damages as a
result of such prospective tenant rescinding or refusing to enter into the
prospective lease of all or any portion of the Premises by reason of such
failure of Tenant to timely surrender the Premises.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to: (i) all

 

15



--------------------------------------------------------------------------------

ground leases or underlying leases which may now exist or hereafter be executed
affecting all or any portion of the Project, (ii) any CC&Rs (including without
limitation the CC&Rs described in EXHIBIT C), and (iii) the lien of any mortgage
or deed of trust which may now exist or hereafter be executed in any amount for
which all or any portion of the Project, ground leases or underlying leases, or
Landlord’s interest or estate in any of said items, is specified as security
(any of the foregoing, a “Mortgage”, and the beneficiary or mortgagee under any
of the foregoing, a “Mortgagee”). Notwithstanding the foregoing, Landlord shall
have the right to subordinate or cause to be subordinated any such ground leases
or underlying leases or any such Mortgages to this Lease. In the event that any
ground lease or underlying lease terminates for any reason or any Mortgage is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, notwithstanding any subordination, attorn to and become the Tenant of the
successor in interest to Landlord at the option of such successor in interest.
Notwithstanding anything to the contrary contained herein, this Lease shall not
be subject or subordinate to any ground or underlying lease or to any Mortgage,
unless the ground lessor or Mortgagee executes a reasonable recognition and
non-disturbance agreement which provides that Tenant shall be entitled to
continue in possession of the Premises on the terms and conditions of this Lease
if and for so long as Tenant fully performs all of its obligations hereunder.
Landlord and Tenant covenant and agree to cooperate in efforts to obtain a
mutually acceptable form of subordination, non-disturbance and attornment
agreement from Landlord’s current Mortgagee, and Tenant covenants and agrees to
execute and deliver upon demand by Landlord and in the form requested by
Landlord and reasonably acceptable to Tenant (Tenant has approved the form of
the subordination, non-disturbance and attornment agreement attached as EXHIBIT
F, without limiting Tenant’s future approval of any additional or substitute
form), any customary additional documents evidencing the priority or
subordination of this Lease with respect to any such ground leases or underlying
leases or the lien of any such Mortgage. Tenant shall execute, deliver and
record any such documents within ten (10) days after Landlord’s written request.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with the
rules and regulations attached to this Lease as EXHIBIT D and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord, provided that such rules and regulations are uniformly and
consistently applied. Landlord shall not be responsible for the nonperformance
by any other Tenant or occupant of the Building or the Project of any said rules
and regulations. In the event of an express and direct conflict between the
terms, covenants, agreements and conditions of this Lease and those set forth in
the rules and regulations, as modified and amended from time to time by
Landlord, this Lease shall control.

 

17. RE-ENTRY BY LANDLORD. Landlord reserves and shall at all reasonable times,
upon reasonable prior notice (except in the case of an emergency), and subject
to Tenant’s reasonable security precautions and the right of Tenant to accompany
Landlord at all times, have the right to re-enter the Premises to inspect the
same, to supply janitor service and any other service to be provided by Landlord
to Tenant hereunder (unless Tenant is supplying such service), to show the
Premises to prospective purchasers, Mortgagees or tenants (as to prospective
tenants, only during the last twelve (12) months of the Term), to post notices
of nonresponsibility or as otherwise required or allowed by this Lease or by
law, and to alter, improve or repair the Premises and any portion of the
Building and may for that purpose erect, use, and maintain scaffolding, pipes,
conduits, and other necessary structures in and through the Premises where
reasonably required by the character of the work to be performed. Landlord shall
not be liable in any manner for any inconvenience, disturbance, loss of
business, nuisance or other damage arising from Landlord’s entry and acts
pursuant to this paragraph and Tenant shall not be entitled to an abatement or
reduction of Monthly Base Rent or Additional Charges if Landlord exercises any
rights reserved in this paragraph. Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby, except to the extent caused by Landlord’s gross negligence
or willful misconduct. For so long as Tenant leases the entire Building,
Landlord shall not have a key to the Premises. From and after any partial
termination of this Lease by Landlord pursuant to Paragraph 9(b), Tenant shall
provide Landlord with full access (including any key or key card, as necessary)
to portions of the Premises that are not exclusively occupied by Tenant
(including those used for common facilities and/or access to any space then not
subject to this Lease). Tenant agrees to provide the Landlord Parties and
emergency personnel (such as fire and police) with such access to the Premises
as may be reasonably required in order for Landlord to perform its obligations
under this Lease (including, without limitation, its obligations under Paragraph
7(a)), and/or exercise its rights under this Lease (including, without
limitation, its rights under Paragraph 23), and/or otherwise protect Landlord’s
interest in the Building (including, without limitation, by allowing access by
emergency response personnel as necessary). Landlord shall not be liable to
Tenant, and Tenant hereby waives all claims against Landlord Parties, for any
injury or damage to any person or property in or about the

 

16



--------------------------------------------------------------------------------

Premises and for any other loss as a result of Landlord’s failure or delay in
the performance of its obligations under this Lease to the extent that such
failure or delay results from Landlord’s inability to obtain access to the
Premises. Tenant shall indemnify and hold Landlord harmless from and defend
Landlord against any and all claims, liability or losses whatsoever occurring as
a result of Landlord’s inability or delay in gaining access to the Premises,
including, without limitation, due to Landlord’s failure or delay in performing
its obligations under this Lease to the extent such obligations require access
to any portion of the Premises and/or failure or inability to provide access to
emergency response personnel, such as fire and police, as necessary to protect
and prevent damage or injury to the Building and/or its contents and/or
occupants. In addition, Landlord’s cure rights and any other periods of time
provided in this Lease for Landlord’s performance of its obligations hereunder
shall be extended by one day for each day that Landlord is unable to gain access
to the Premises in order to perform such obligations. If Tenant fails to provide
access to the Premises to Landlord Parties and/or emergency response personnel
in the event of an emergency, and subject to Landlord’s agreement to use
reasonable best efforts to verbally contact persons designated in writing by
Tenant, Landlord shall have the right to use any and all means which Landlord
may deem necessary or proper to open doors to the Premises, in order to obtain
entry to any portion of the Premises, and any entry to the Premises, or portion
thereof obtained by Landlord by any of said means, or otherwise, shall not under
any emergency circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction, actual or
constructive, of Tenant from the Premises or any portions thereof. Landlord
shall use commercially reasonable efforts during such emergency re-entry to not
unreasonably interfere with Tenant’s use of the Premises or its business
conducted therein.

 

18. INSOLVENCY OR BANKRUPTCY. The appointment of a receiver to take possession
of all or substantially all of the assets of Tenant, or an assignment of Tenant
for the benefit of creditors, or any action taken or suffered by Tenant under
any insolvency, bankruptcy, reorganization or other debtor relief proceedings,
whether now existing or hereafter amended or enacted, shall at Landlord’s option
constitute a breach of this Lease by Tenant (provided that, with respect to a
petition in bankruptcy, or receiver attachment, or other remedy pursued by a
third party, such event shall not constitute a breach of this Lease so long as
it is discharged within sixty (60) days). Upon the happening of any such event
or at any time thereafter, this Lease shall terminate five (5) days after
written notice of termination from Landlord to Tenant. In no event shall this
Lease be assigned or assignable by operation of law or by voluntary or
involuntary bankruptcy proceedings or otherwise and in no event shall this Lease
or any rights or privileges hereunder be an asset of Tenant under any
bankruptcy, insolvency, reorganization or other debtor relief proceedings.

 

19. DEFAULT.

 

(a) The failure to perform or honor any covenant, condition or representation
made under this Lease shall constitute a “Default” hereunder by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
(which notice shall be in lieu of and not in addition to the notice required by
Section 1161 of the California Code of Civil Procedure) within which to cure any
failure to pay Monthly Base Rent or Additional Charges; provided, however, that
Landlord shall not be required to provide such notice more than two (2) times
during any two (2) year period during the Term with respect to non-payment of
Monthly Base Rent or Additional Charges, the third such non-payment constituting
Default without requirement of notice. Tenant shall have a period of thirty (30)
days from the date of receipt of written notice from Landlord within which to
cure any other Default under this Lease; provided, however, that with respect to
any curable Default other than the payment of Monthly Base Rent or Additional
Charges that cannot reasonably be cured within thirty (30) days, the cure period
shall be extended for an additional period of time reasonably required to cause
such cure if Tenant commences to cure within thirty (30) days from Landlord’s
notice and continues to prosecute diligently the curing thereof, provided that
such cure period shall in no event extend beyond ninety (90) days after
Landlord’s notice. Notwithstanding the foregoing, (i) if a different cure period
is specified elsewhere in this Lease with respect to any specific obligation of
Tenant, such specific cure period shall apply with respect to a failure of such
obligation in lieu of, and not in addition to, the cure period provided in this
Paragraph 19(a); and (ii) the cure periods specified in Paragraphs 7(e) and 23
shall apply with respect to Landlord’s rights to cure Tenant’s failure to
perform pursuant to Paragraphs 7(e) and 23, respectively. Upon a Default of this
Lease by Tenant, Landlord shall have the following rights and remedies in
addition to any other rights or remedies available to Landlord at law or in
equity:

 

17



--------------------------------------------------------------------------------

(i) The rights and remedies provided by California Civil Code, Section 1951.2,
including but not limited to, recovery of the worth at the time of award of the
amount by which the unpaid Monthly Base Rent and Additional Charges for the
balance of the Term after the time of award exceeds the amount of rental loss
for the same period that the Tenant proves could be reasonably avoided, as
computed pursuant to subsection (b) of said Section 1951.2;

 

(ii) The rights and remedies provided by California Civil Code, Section 1951.4,
that allows Landlord to continue this Lease in effect and to enforce all of its
rights and remedies under this Lease, including the right to recover Monthly
Base Rent and Additional Charges as they become due, for so long as Landlord
does not terminate Tenant’s right to possession; provided, however, if Landlord
elects to exercise its remedies described in this Paragraph 19(a)(ii) and
Landlord does not terminate this Lease, and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises at such
time as Tenant is in Default, Landlord shall not unreasonably withhold its
consent to such assignment or sublease. Acts of maintenance or preservation,
efforts to relet the Premises or the appointment of a receiver upon Landlord’s
initiative to protect its interest under this Lease shall not constitute a
termination of Tenant’s rights to possession;

 

(iii) The right to terminate this Lease by giving notice to Tenant in accordance
with applicable law;

 

(iv) If Landlord elects to terminate this Lease, the right and power to enter
the Premises and remove therefrom all persons and property and, to store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, and to sell such property and apply such proceeds therefrom pursuant
to applicable California law.

 

(b) Landlord shall have a period of thirty (30) days from the date of written
notice from Tenant within which to cure any default of Landlord under this
Lease; provided, however, that with respect to any default that cannot
reasonably be cured within thirty (30) days, the default shall not be deemed to
be uncured if Landlord commences to cure within thirty (30) days from Tenant’s
notice and continues to prosecute diligently the curing thereof. Tenant agrees
to deliver to any Mortgagee a copy of any Notice of Default served upon the
Landlord in the manner prescribed by Paragraph 26 hereof, provided that prior to
such notice Tenant has been notified in writing (by way of Notice of Assignment
of Rents and Leases, or otherwise) of the address of such Mortgagee. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the Mortgagee shall have an additional
thirty (30) days (provided that Tenant notifies Mortgagee concurrently with
Tenant’s notice to Landlord at the beginning of Landlord’s thirty (30) day
period; otherwise Mortgagee shall have sixty (60) days from the date on which it
is noticed) within which to cure such default or if such default cannot be cured
within that time, then such additional time as may be reasonably necessary to
cure such default shall be granted if within such applicable period Mortgagee
has commenced and is diligently pursuing the remedies necessary to cure such
default (including, but not limited to, commencement of foreclosure proceedings,
if necessary to effect such cure), in which event the Lease shall not be
terminated while such remedies are being so diligently pursued.

 

20. DAMAGE BY FIRE, ETC.

 

(a) Restoration or Termination. If the Premises or the Building are damaged by
fire or other casualty, Landlord shall forthwith repair the same, provided that
such repairs can be made within one hundred eighty (180) days after the date of
such damage under the laws and regulations of the federal, state and local
governmental authorities having jurisdiction thereof. In such event, this Lease
shall remain in full force and effect except that Tenant shall be entitled to a
proportionate reduction of Monthly Base Rent and Additional Charges while such
repairs to be made hereunder by Landlord are being made. Such reduction of
Monthly Base Rent and Additional Charges, if any, shall be based upon the
greater of (i) the proportion that the area of the Premises rendered
untenantable by such damage bears to the total area of the Premises; or (ii) the
extent to which such damage and the making of such repairs by Landlord shall
interfere with the business carried on by Tenant in the Premises, and shall be
limited to the extent of rental abatement insurance proceeds actually received
by Landlord under Landlord’s casualty insurance policy. Within thirty (30) days
after the date of such damage, Landlord shall notify Tenant whether or not in
Landlord’s reasonable opinion such repairs can be made within one hundred eighty

 

18



--------------------------------------------------------------------------------

(180) days after the date of such damage and Landlord’s reasonable estimate of
the time needed for such repairs. If such repairs cannot be made within one
hundred eighty (180) days from the date of such damage, Landlord shall within
thirty (30) days after the date of such damage elect either to: (i) notify
Tenant of Landlord’s intention to repair such damage and diligently prosecute
such repairs, in which event this Lease shall continue in full force and effect
and the Monthly Base Rent and Additional Charges shall be reduced as provided
herein; or (ii) notify Tenant of Landlord’s election to terminate this Lease as
of a date specified in such notice, which date shall not be less than thirty
(30) days nor more than sixty (60) days after such notice is given and this
Lease shall terminate on the date specified in such notice. If Landlord notifies
Tenant that restoration or repair of the Premises will take more than one
hundred eighty (180) days, Tenant shall have a right to terminate the Lease
within fifteen (15) days following receipt of Landlord’s notice, by providing
Landlord with written notice of its election to do so. In such event (and also
in the event Landlord terminates the Lease pursuant to the immediately preceding
sentence), Tenant shall have no liability for payment of the deductible under
Landlord’s insurance relating to such damage. In case of termination by either
event, the Monthly Base Rent and Additional Charges shall be reduced by a
proportionate amount based upon the extent to which such damage interfered with
the business carried on by Tenant in the Premises, and Tenant shall pay such
reduced Monthly Base Rent and Additional Charges up to the date of termination.
Landlord agrees to refund to Tenant any Monthly Base Rent and Additional Charges
previously paid for any period of time subsequent to such date of termination.
The repairs to be made hereunder by Landlord shall not include, and Landlord
shall not be required to repair, any damage by fire or other cause to the
property of Tenant or any repairs or replacements of any paneling, decorations,
railings, floor coverings or any alterations, additions, fixtures or
improvements installed on the Premises by or at the expense of Tenant; provided,
however, that to the extent Landlord’s insurance policies cover any Alterations
pursuant to Paragraph 10(f), Landlord shall make available to Tenant any
available insurance proceeds with respect to any damage or destruction that
affects such Alterations, after deducting therefrom the cost, if any, to
Landlord for the recovery of such proceeds and/or of any repair to the Building
or Premises or Project for which Landlord is responsible hereunder, in order for
Tenant to repair and restore such Alterations, pursuant to disbursement
procedures established by Landlord and/or any Mortgagee. Tenant hereby waives
the provisions of Section 1932.2, and Section 1933.4, of the Civil Code of
California. Notwithstanding anything contained herein to the contrary, if a
Major Casualty (as defined below) occurs with respect to any portion of the
Building, and the net insurance proceeds obtained as a result of such casualty
are ninety percent (90%) or a lesser percentage of the cost of restoration,
rebuilding or replacement, and Tenant is not willing to pay the difference
between the cost of restoration, rebuilding or replacement, and the amount of
net insurance proceeds, then Landlord shall not be obligated to undertake such
restoration, rebuilding or replacement unless Landlord elects to do so in
writing, provided that Landlord’s election not to restore shall be deemed
Landlord’s election to terminate. For the purpose of this Lease, a “Major
Casualty” shall mean a casualty that renders unusable twenty percent (20%) or
more of the Net Rentable Area of the Building or which materially adversely
affects the use of such Building.

 

(b) Casualty at End of Term. Notwithstanding anything to the contrary contained
in this Lease, if during the twelve (12) months prior to the expiration of the
Term, either of the Building or a substantial portion thereof are damaged or
destroyed by fire or other casualty, either Tenant or Landlord shall have the
option to terminate this Lease as of the date of such damage or destruction by
written notice to the other party given within thirty (30) days after such
damage or destruction, in which event Landlord shall make a proportionate refund
to Tenant of such Rent as may have been paid in advance. For purposes of this
paragraph, a “substantial portion” shall mean fifty percent (50%) of the
Building.

 

(c) Uninsured Casualty. Notwithstanding Paragraph 20(a), and subject to the
termination right in Paragraph 20(b), in the event of a total or partial
destruction of the Premises (i) by a casualty of a type not required to be
insured against by Landlord under the terms of this Lease, or (ii) under
circumstances where Landlord has been required by any Mortgagee to utilize
substantially all of the insurance proceeds to pay down the Mortgage, which
destruction exceeds five percent (5%) of the replacement cost of the Building,
this Lease shall automatically terminate, unless (x) Landlord elects to
reconstruct the Building, and (y) the damage can be reconstructed within one
hundred eighty (180) days after the date of such damage.

 

21. EMINENT DOMAIN. If any part over fifteen percent (15%) of the Premises shall
be taken or appropriated under the power of eminent domain or conveyed in lieu
thereof, Tenant shall have the right to terminate this Lease at its option. In
such event, Landlord shall receive (and Tenant shall assign to Landlord upon
demand from Landlord) any income, rent, award or any interest therein which may
be paid in connection with the

 

19



--------------------------------------------------------------------------------

exercise of such power of eminent domain, and Tenant shall have no claim against
Landlord for any part of sum paid by virtue of such proceedings, whether or not
attributable to the value of the unexpired term of this Lease except that Tenant
shall be entitled to petition the condemning authority for the following: (i)
the then unamortized cost of any Alterations paid for by Tenant from its own
funds (as opposed to any allowance, including the Tenant Allowance, provided by
Landlord); (ii) the value of Tenant’s trade fixtures; (iii) Tenant’s relocation
costs; and (iv) Tenant’s goodwill, loss of business and business interruption.
If a part of the Premises shall be so taken or appropriated or conveyed and
neither party hereto shall elect to terminate this Lease and the Premises have
been damaged as a consequence of such partial taking or appropriation or
conveyance, Landlord shall restore the Premises continuing under this Lease at
Landlord’s cost and expense; provided, however, that Landlord shall not be
required to repair or restore any injury or damage to the property of Tenant or
to make any repairs or restoration of any Alterations installed on the Premises
by or at the expense of Tenant. Thereafter, the Monthly Base Rent and Additional
Charges to be paid under this Lease for the remainder of the Term shall be
proportionately reduced, such that thereafter the amounts to be paid by Tenant
shall be in the ratio that they are of the portion of the Premises not so taken
bears to the total area of the Premises prior to such taking. Notwithstanding
anything to the contrary contained in this Paragraph 21, if the temporary use or
occupancy of any part of the Premises shall be taken or appropriated under power
of eminent domain during the Term, this Lease shall be and remain unaffected by
such taking or appropriation and Tenant shall continue to pay in full all
Monthly Base Rent and Additional Charges payable hereunder by Tenant during the
Term. In the event of any such temporary appropriation or taking, Tenant shall
be entitled to receive that portion of any award which represents compensation
for the use of or occupancy of the Premises during the Term, and Landlord shall
be entitled to receive that portion of any award which represents the cost of
restoration of the Premises and the use and occupancy of the Premises after the
end of the Term. If such temporary taking is for a period longer than one
hundred and eighty (180) days and unreasonably interferes with Tenant’s use of
the Premises or the Common Area, then Tenant shall have the right to terminate
the Lease. Landlord and Tenant understand and agree that the provisions of this
Paragraph 21 are intended to govern fully the rights and obligations of the
parties in the event of a Taking of all or any portion of the Premises.
Accordingly, the parties each hereby waives any right to terminate this Lease in
whole or in part under Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure or under any similar Law now or hereafter in effect.

 

22. SALE BY LANDLORD. If Landlord sells or otherwise conveys its interest in the
Premises, Landlord shall be relieved of its obligations under the Lease from and
after the date of sale or conveyance (including the obligations of Landlord
under Paragraph 40), only when the successor assumes in writing the obligations
to be performed by Landlord on and after the effective date of the transfer,
whereupon Tenant shall attorn to such successor. Nothing contained herein shall
release Landlord from the obligation to transfer the balance (if any) at the
time of the sale of Tenant’s security deposit. Landlord shall not be released
from all obligations, duties and liabilities of Landlord, which successor has
stated in writing that they will not assume, which accrued prior to transfer
that Tenant has informed Landlord of in writing within fifteen (15) days of the
date of sale or conveyance.

 

23. RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be performed
by Tenant under any of the terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of Monthly Base Rent or
Additional Charges. If Tenant shall default in the payment of any sum of money,
other than Monthly Base Rent or Additional Charges, required to be paid by it
hereunder or shall fail to perform any other act on its part to be performed
hereunder (including, without limitation, Tenant’s obligation to maintain and
repair the Premises and Building Systems pursuant to Paragraph 7(b)), and either
(i) such failure continues, and Tenant does not commence cure of such failure,
for ten (10) days after notice thereof by Landlord as provided in Paragraph
19(a) (except in the event of emergency, when no cure period shall be required
but Landlord shall make reasonable good faith efforts to notify Tenant prior to
commencing such emergency cure), or (ii) having commenced such cure Tenant does
not diligently prosecute the curing thereof, or (iii) if Landlord is, in
Landlord’s reasonable business judgment, in a better position to accomplish such
cure or can accomplish such cure in a more efficient or cost-effective manner
than Tenant, or (iv) if a default under any Mortgage is, in Landlord’s
reasonable judgment, likely to occur due to Tenant’s failure to cure such
failure in a timely manner, then in any such situation Landlord may, but shall
not be obligated so to do, and without waiving or releasing Tenant from any
obligations of Tenant, make any such payment or perform any such act on Tenant’s
part to be made or performed as provided in this Lease. All sums so paid and
costs so incurred by Landlord, together with interest thereon at the Default
Rate from the date Landlord makes such payment or incurs such cost, shall be
payable as Additional Charges to Landlord within thirty (30) days after receipt
by Tenant of a bill or statement therefor.

 

20



--------------------------------------------------------------------------------

24. SURRENDER OF PREMISES.

 

(a) At the end of the Term or any renewal thereof or other sooner termination of
this Lease, Tenant will peaceably deliver to Landlord possession of the
Premises, together with all improvements or additions upon or belonging to
Landlord, by whomsoever made, in substantially the same condition as received,
or first installed, subject to the terms of Paragraphs 6, 21 and 40, subject to
normal wear and tear and the rights and obligations of Tenant concerning
casualty damage pursuant to Paragraph 20. Tenant may, upon the termination of
this Lease, remove all movable furniture, trade fixtures and equipment belonging
to Tenant, at Tenant’s sole cost, provided that Tenant repairs any damage caused
by such removal. Property not so removed by the Expiration Date (or in the event
of an earlier termination, within five (5) days of such earlier termination
date) shall be deemed abandoned by Tenant, and title to the same shall thereupon
pass to Landlord. Upon such expiration or sooner termination of the Term, Tenant
shall upon demand by Landlord, at Landlord’s election either (i) at Tenant’s
sole cost and expense, forthwith and with all due diligence remove any
Alterations made by or for the account of Tenant, designated by Landlord to be
removed (provided, however, that upon the written request of Tenant prior to
installation of such Alterations, Landlord shall advise Tenant at that time
whether or not such Alterations must be removed upon the expiration or sooner
termination of this Lease), and restore the Premises to its original condition
as of the Delivery Date, subject to the foregoing; or (ii) pay Landlord the
reasonable estimated cost thereof.

 

(b) The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.

 

25. WAIVER. If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition contained herein. Furthermore, the acceptance of Rent or Additional
Charges by Landlord shall not constitute a waiver of any preceding breach by
Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time Landlord accepted such
Monthly Base Rent or Additional Charges. Failure by Landlord to enforce any of
the terms, covenants or conditions of this Lease for any length of time shall
not be deemed to waive or to decrease the right of Landlord to insist thereafter
upon strict performance by Tenant. Waiver by Landlord of any term, covenant or
condition contained in this Lease may only be made by a written document signed
by Landlord.

 

26. NOTICES. Except as otherwise expressly provided in this Lease, any bills,
statements, notices, demands, requests or other communications given or required
to be given under this Lease shall be effective only if rendered or given in
writing, sent by certified mail, return receipt requested, reputable overnight
carrier, or delivered personally, (i) to Tenant (A) at Tenant’s address set
forth in the Basic Lease Information, if sent prior to Tenant’s taking
possession of the Premises, or (B) at the Premises if sent subsequent to
Tenant’s taking possession of the Premises, or (C) at any place where Tenant may
be found if sent subsequent to Tenant’s vacating, deserting, abandoning or
surrendering the Premises; or (ii) to Landlord at Landlord’s address set forth
in the Basic Lease Information; or (iii) to such other address as either
Landlord or Tenant may designate as its new address for such purpose by notice
given to the other in accordance with the provisions of this Paragraph 26. Any
such bill, statement, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date the return receipt indicates
delivery of or refusal of delivery if sent by certified mail, the day upon which
recipient accepts and signs for delivery from a reputable overnight carrier, or
on the date a reputable overnight carrier indicates refusal of delivery, or upon
the date personal delivery is made. If Tenant is notified in writing of the
identity and address of any Mortgagee or ground or underlying lessor, Tenant
shall give to such Mortgagee or ground or underlying lessor notice of any
Default by Landlord under the terms of this Lease in writing sent by registered
or certified mail, and such Mortgagee or ground or underlying lessor shall be
given the opportunity to cure such Default (as defined in Paragraph 19(b)) prior
to Tenant exercising any remedy available to it.

 

27. TAXES PAYABLE BY TENANT. Prior to delinquency Tenant shall pay all taxes
levied or assessed upon Tenant’s equipment, furniture, fixtures and other
personal property located in or about the Premises. If the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
Tenant’s equipment, furniture, fixtures or other personal property, Tenant shall
pay to Landlord, upon written demand, the taxes so levied against Landlord, or
the proportion thereof resulting from said increase in assessment.

 

21



--------------------------------------------------------------------------------

28. ABANDONMENT. Tenant shall not abandon the Premises and cease performing its
financial and maintenance obligations under this Lease at any time during the
Term, and if Tenant shall abandon and cease performing its financial and
maintenance obligations under this Lease, or surrender the Premises or be
dispossessed by process of law, or otherwise, any personal property belonging to
Tenant and left on the Premises shall, at the option of Landlord, be deemed to
be abandoned and title thereto shall thereupon pass to Landlord. Notwithstanding
anything to the contrary contained herein, Tenant shall not be allowed to vacate
the Premises for any period of time unless either (a) such vacation would not
result in a termination of, limitation on, or other adverse effect on,
Landlord’s insurance policies, or (b) Tenant pays the incremental premium costs,
and assumes responsibility for any increased deductible amounts, to the extent
required to cause Landlord’s insurance policies to not be terminated, limited or
adversely affected as a result of such vacation. For purposes of this Paragraph
28, the Tenant shall not be deemed to have abandoned the Premises solely because
the Tenant is not occupying the Premises.

 

29. SUCCESSORS AND ASSIGNS. Subject to the provisions of Paragraph 9, the terms,
covenants and conditions contained herein shall be binding upon and inure to the
benefit of the parties hereto and their respective legal and personal
representatives, successors and assigns.

 

30. ATTORNEY’S FEES. If Tenant or Landlord brings any action for any relief
against the other, declaratory or otherwise, arising out of this Lease,
including any suit by Landlord for the recovery of Rent or possession of the
Premises, the losing party shall pay to the prevailing party a reasonable sum
for attorney’s fees and costs, which shall be deemed to have accrued on the
commencement of such action and shall be paid whether or not the action is
prosecuted to judgment.

 

31. LIGHT AND AIR. Tenant covenants and agrees that no diminution of light, air
or view by any structure which may hereafter be lawfully erected (whether or not
by Landlord) shall entitle Tenant to any reduction of rent under this Lease,
result in any liability of Landlord to Tenant, or in any other way affect this
Lease or Tenant’s obligations hereunder. Landlord has informed Tenant that it
has no intention of constructing additional facilities at the Project except
those facilities needed to service the Project.

 

32. SECURITY DEPOSIT. Concurrently with execution hereof, Tenant has paid to
Landlord the Security Deposit specified in the Basic Lease Information as
security for the full and faithful performance of Tenant’s obligations under
this Lease. If a default occurs under this Lease, or if Tenant is the subject of
an Insolvency Proceeding, Landlord may use the Security Deposit to remedy any
such default and to compensate Landlord for damages incurred. If Landlord uses
any portion of the Security Deposit to cure any default by Tenant hereunder,
Tenant shall deposit additional cash with Landlord in an amount equal to restore
the Security Deposit to its original amount within ten (10) days of notice from
Landlord; and Tenant’s failure to do so shall become be a material breach of
this Lease. Landlord shall hold the Security Deposit for the foregoing purposes;
provided, however, that Landlord shall have no obligation to segregate the
Security Deposit from its general funds or to pay interest thereon. Within
thirty (30) days after the expiration of the Term or earlier termination, the
Security Deposit shall be returned to Tenant, reduced by those amounts that may
be required by Landlord to remedy defaults on the part of Tenant in the payment
of Rent, to repair damages to the Premises caused by Tenant and to clean the
Premises. If Landlord conveys or transfers its interest in the Leased Premises,
and as a part of such conveyance or transfer, assigns its interest in this Lease
and Security Deposit, or any portion thereof not previously applied, the
Security Deposit shall be transferred to Landlord’s successor and Landlord shall
be released and discharged from any further liability to Tenant with respect to
such Security Deposit. In no event shall any mortgagee or beneficiary under a
mortgage or deed of trust encumbering all or any portion of the Project, or any
purchaser of all or any portion of the Project at a public or private
foreclosure sale under such mortgage or deed of trust, have any liability or
obligation whatsoever to Tenant or Tenant’s successors or assigns for the return
of all or any part of the Security Deposit in the event any such mortgagee,
beneficiary or purchaser becomes a mortgagee in possession or succeeds to the
interest of Landlord under this Lease unless, and then only to the extent that,
such mortgagee, beneficiary or purchaser has received all or any part of the
Security Deposit.

 

33. CORPORATE AUTHORITY; FINANCIAL INFORMATION. If Tenant signs as a corporation
each of the persons executing this Lease on behalf of Tenant does hereby
covenant and warrant that Tenant is a duly authorized and existing corporation,
that Tenant has and is qualified to do business in California, that the
corporation has full right and authority to enter into this Lease, and that each
and both of the persons signing on behalf of the corporation were authorized to
do so. If Tenant signs as a partnership or limited liability company,

 

22



--------------------------------------------------------------------------------

each of the persons executing this Lease on behalf of Tenant does hereby
covenant and warrant that Tenant is a duly authorized and existing partnership
or limited liability company, as applicable, that Tenant has and is qualified to
do business in California, that Tenant has full right and authority to enter
into this Lease, and that each and both of the persons signing on behalf of the
Tenant were authorized to do so and by their signatures bind the Tenant. Upon
Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing covenants and warranties. Upon
Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing covenants and warranties.
Tenant hereby further covenants and warrants to Landlord that all financial
information and other descriptive information regarding Tenant’s business, which
has been or shall be furnished to Landlord, is and shall be accurate and
complete at the time of delivery to Landlord. If Landlord signs as a corporation
each of the persons executing this Lease on behalf of Landlord does hereby
covenant and warrant that Landlord is a duly authorized and existing
corporation, that Landlord has and is qualified to do business in California,
that the corporation has full right and authority to enter into this Lease, and
that each and both of the persons signing on behalf of the corporation were
authorized to do so. Upon Tenant’s request, Landlord shall provide Tenant with
evidence reasonably satisfactory to Tenant confirming the foregoing covenants
and warranties.

 

34. PARKING. Tenant shall have the right to use (exclusively so long as Tenant
occupies 100% of the Premises), and Landlord shall maintain for use by Tenant
pursuant to the provisions of Paragraph 7, all of the parking spaces located on
the Project. Landlord agrees that so long as not required by an applicable
governmental entity, there shall be no additional Monthly Base Rent charged for
parking (not to be confused with the Expenses charged pursuant to Paragraph 3).

 

35. MISCELLANEOUS.

 

(a) The term “Premises” wherever it appears herein includes and shall be deemed
or taken to include (except where such meaning would be clearly repugnant to the
context) the office space demised and improvements now or at any time hereafter
comprising or built in the space hereby demised. The paragraph headings herein
are for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. The term “Landlord”
shall include Landlord and its successors and assigns. In any case where this
Lease is signed by more than one person, the obligations hereunder shall be
joint and several. The term “Tenant” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their and each of their respective
successors, executors, administrators, and permitted assigns, according to the
context hereof.

 

(b) Time is of the essence of this Lease and all of its provisions. This Lease
shall in all respects be governed by the laws of the State of California. This
Lease, together with its exhibits, contains all the agreements of the parties
hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or Tenant or understandings made between
the parties other than those set forth in this Lease and its exhibits. This
Lease may not be modified except by a written instrument by the parties hereto.

 

(c) If for any reason whatsoever any of the provisions hereof shall be
unenforceable or ineffective, all of the other provisions shall be and remain in
full force and effect.

 

(d) Upon Tenant paying the Monthly Base Rent and Additional Charges and
performing all of Tenant’s obligations under this Lease, Tenant shall have quiet
and peaceful enjoyment of the Premises during the Term as against all persons or
entities lawfully claiming by, through or under Landlord; subject, however, to
the provisions of this Lease.

 

36. TENANT’S REMEDIES. If any default hereunder by Landlord is not cured within
the applicable cure period provided in Paragraph 19(b) (including any
Mortgagee’s additional cure period), subject to Paragraph 7(a) Tenant’s
exclusive remedies shall be (i) an action for specific performance, or (ii) an
action for actual damages. Tenant shall look solely to Landlord’s interest in
the Project for the recovery of any judgment from Landlord. Landlord, or if
Landlord is a partnership its partners whether general or limited, or if
Landlord is a corporation its directors, officers or shareholders, or if
Landlord is a limited liability company its members or managers, shall never be
personally liable for any such judgment. Any lien obtained to enforce such
judgment and any levy of execution thereon shall be subject and subordinate to
any Mortgage (excluding any Mortgage which was

 

23



--------------------------------------------------------------------------------

created as part of an effort to defraud creditors, i.e., a fraudulent
conveyance); provided, however that any such judgement and any such levy of
execution thereon shall not be subject or subordinated to any Mortgage that is
created or recorded in the official records of the county in which the Project
is located after the date of the judgement giving rise to such lien. Landlord’s
interest in the Project shall include any insurance proceeds received by
Landlord, which are not controlled by any Mortgagee or other lender. Tenant
hereby waives the benefit of any Laws granting it (A) the right to perform
Landlord’s obligations, or (B) the right to terminate this Lease or withhold
Rent on account of any Landlord default, including, without limitation, Sections
1932(1), 1941 and 1942 of the California Civil Code.

 

37. REAL ESTATE BROKERS. Each party represents that it has not had dealings with
any real estate broker, finder or other person with respect to this Lease in any
manner, except for any broker named in the Basic Lease Information, whose fees
or commission, if earned, shall be paid by Landlord, pursuant to separate
agreement as provided in the Basic Lease Information. Each party shall hold
harmless the other party from all damages resulting from any claims that may be
asserted against the other party by any other broker, finder or other person
with whom the other party has or purportedly has dealt.

 

38. LEASE EFFECTIVE DATE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

 

39. SIGNAGE. Tenant shall be allowed to use two monument signs near the
Project’s entrance, and to install exterior signage and signage in the lobby of
the Building, subject to this Paragraph 39. Tenant shall be responsible for the
costs related to such signage. Such signage shall be subject to approval from
Landlord of the exact number, size, location and materials therefor (which
consent shall not be unreasonably withheld or delayed), approval from the City
of Sunnyvale and compliance with applicable governmental restrictions, including
but not limited to, ordinances of the City of Sunnyvale.

 

40. HAZARDOUS SUBSTANCE LIABILITY. Tenant has received from Landlord a copy of
the Phase I Environmental Assessment of Two Office Buildings located at 1322
Crossman Avenue and 1341 Orleans Drive, Sunnyvale, California, dated August 7,
1997, prepared by McLaren Hart (the “Environmental Report”).

 

(a) Definition of Hazardous Substances. For the purpose of this Lease,
“Hazardous Substances” shall be defined, collectively, as oil, flammable
explosives, asbestos, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials” or “toxic substances” under applicable environmental laws, ordinance
or regulation.

 

(b) Tenant Indemnity. Tenant releases Landlord from any liability for, waives
all claims against Landlord and shall indemnify, defend and hold harmless
Landlord, its employees, partners, agents, subsidiaries and affiliate
organizations against any and all claims, suits, loss, costs (including costs of
investigation, clean up, monitoring, restoration and reasonably attorney fees),
damage or liability, whether foreseeable or unforeseeable, by reason of property
damage (including diminution in the value of the property of Landlord), personal
injury or death directly arising from or related to Hazardous Substances
released, manufactured, discharged, disposed, used or stored on, in, or under
the Project or Premises during the Term by any Tenant Parties. The provisions of
this Tenant Indemnity regarding Hazardous Substances shall survive the
termination of the Lease.

 

(c) Landlord Indemnity. Landlord releases Tenant from any liability for, waives
all claims against Tenant and shall indemnify, defend and hold harmless Tenant,
its officers, employees, and agents to the extent of Landlord’s interest in the
Project, against any and all actions by any governmental agency for clean up of
Hazardous Substances on or under the Project, including costs of legal
proceedings, investigation, clean up, monitoring, and restoration, including
reasonable attorney fees, if, and to the extent, arising from the presence of
Hazardous Substances on, in or under the Project or Premises as of the date of
this Lease. Notwithstanding anything to the contrary in Paragraph 22, the
provisions of this Landlord Indemnity regarding Hazardous Substances shall
survive the termination of the Lease.

 

24



--------------------------------------------------------------------------------

Tenant’s use of Hazardous Substances beyond very immaterial amounts of toxic
materials incidental to its office use (e.g.. copier toner) shall be subject to
Landlord’s prior written approval and shall comply with any applicable laws.

 

41. SATELLITE ANTENNAE. During the Term of this Lease, Tenant shall have the
right, subject to relevant regulatory approvals and Landlord’s consent (with
Landlord’s consent not to be unreasonably withheld, conditioned or delayed), to
install satellite antennae (“Antennae”) on the roof of the Building in a
location satisfactory to both Landlord and Tenant. Without otherwise limiting
the criteria upon which Landlord may withhold its consent to any proposed
Antennae, if Landlord withholds its consent due to concerns regarding the
appearance of the Antennae or the impact on structural aspects of the Building,
such withholding of consent shall be presumptively reasonable. Tenant shall not
be charged additional rent for roof space. Prior to submitting any plans to the
City of Sunnyvale or proceeding with any installation of the Antennae, Tenant
shall submit to Landlord elevations and specifications for the Antennae. Tenant
shall install the Antennae at its sole expense and shall be responsible for any
damage caused by the installation of the Antennae or related to the Antennae. At
the end of the Term, Tenant shall remove the Antennae from their locations and
repair any damage caused by such removal.

 

42. OPTION TO RENEW. Upon condition that (i) no Default is continuing under this
Lease at the time of exercise or at the commencement of the option term, and
(ii) Tenant, an affiliate of Tenant, or a Transfer Entity under a Permitted
Transfer continues to physically occupy the entire Premises, then Tenant shall
have the right to extend the Term for one (1) period of five (5) years
(“Extension Term”) following the initial Expiration Date, by giving written
notice (“Exercise Notice”) to Landlord at least twelve (12) months prior to the
Expiration of the immediately preceding Term. Landlord agrees to repaint and
recarpet the interior of the Premises with the grade and quality of the paint
and carpet to be agreed upon by the parties no later than thirty (30) days prior
to the commencement of the option term.

 

43. RENT DURING EXTENSION TERM. The initial Monthly Base Rent during the five
(5) year Extension Term shall be the greater of the Base Rent paid during the
last month of the immediately preceding Term or the Fair Market Rental Value for
the Premises as of the commencement of the option term, as determined below
Exclusive of the First Right Space, the initial Monthly Base Rent during the
Extension Term shall have a maximum cap of $57,148:

 

(a) Within thirty (30) days after receipt of Tenant’s Exercise Notice, Landlord
shall notify Tenant of Landlord’s estimate of the Fair Market Rental Value for
the Premises, as determined below, for determining Monthly Base Rent during the
ensuing Extension Term; provided, however, if Tenant’s Exercise Notice is given
more than twelve (12) months before the Expiration Date, Landlord’s estimate of
Fair Market Rental Value may, but need not be given more than twelve (12) months
before the Expiration Date. Within fifteen (15) days after receipt of such
notice from Landlord, Tenant shall notify Landlord in writing that it (i) agrees
with such rental rate or (ii) disagrees with such rental rate. No response shall
constitute agreement. In the event that Tenant disagrees with Landlord’s
estimate of Fair Market Rental Value for the Premises, then the parties shall
meet and endeavor to agree within fifteen (15) days after Landlord receives
Tenant’s notice described in the immediately preceding sentence. If the parties
cannot agree upon the Fair Market Rental Value within said fifteen (15) day
period, then the parties shall submit the matter to binding appraisal in
accordance with the following procedure except that in any event neither party
shall be obligated to start such procedure sooner than twelve (12) months before
the expiration of the Lease Term. Within fifteen (15) days of the conclusion of
the period during which the two parties fail to agree (but not sooner than
twelve (12) months before the expiration of the Lease Term), the parties shall
either (i) jointly appoint an appraiser for this purpose or (ii) failing this
joint action, each separately designate a disinterested appraiser. No person
shall be appointed or designated an appraiser unless such person has at least
five (5) years experience in appraising major commercial property in Santa Clara
County and is a member of a recognized society of real estate appraisers. If
within thirty (30) days after the appointment, the two appraisers reach
agreement on the Fair Market Rental Value for the Premises, that value shall be
binding and conclusive upon the parties. If the two appraisers thus appointed
cannot reach agreement on the Fair Market Rental Value for the Premises within
thirty (30) days after their appointment, then the appraisers thus appointed
shall appoint a third disinterested appraiser having like qualifications within
five (5) days. If within thirty (30) days after the appointment of the third
appraiser a majority of the appraisers agree on the Fair Market Rental Value of
the Premises, that value shall be binding and conclusive upon the parties. If
within thirty (30) days after the appointment of the third appraiser a majority
of the appraisers cannot reach agreement on the Fair Market Rental Value for the
Premises, then the three appraisers shall each simultaneously submit their
independent appraisal to the parties, the appraisal farthest from the median of
the

 

25



--------------------------------------------------------------------------------

three appraisals shall be disregarded, and the mean average of the remaining two
appraisals shall be deemed to be the Fair Market Rental Value for the Premises
and shall be binding and conclusive upon the parties. Each party shall pay the
fees and expenses of the appraiser appointed by it and shall share equally the
fees and expenses of the third appraiser. If the two appraisers appointed by the
parties cannot agree on the appointment of the third appraiser, they or either
of them shall give notice of such failure to agree to the parties and if the
parties fail to agree upon the selection of such third appraiser within ten (10)
days after the appraisers appointed by the parties give such notice, then either
of the parties, upon notice to the other party, may request such appointment by
the American Arbitration Association or, on it failure, refusal or inability to
act, may apply for such appointment to the presiding judge of the Superior Court
of Santa Clara County, California.

 

(b) Wherever used throughout this paragraph (Rent during Extension Term) the
term “Fair Market Rental Value” shall mean the fair market rental value of the
Premises, using as a guide the rate of monthly base rent which would be charged
during the Extension Term in the City of Sunnyvale and adjacent cities for
comparable, Class B office space in comparable condition, of comparable quality,
as of the time that the Extension Term commences, with appropriate adjustments
regarding taxes, insurance and operating expenses as necessary to insure
comparability to this Lease, as the case may be, and also taking into
consideration amount and type of parking, location, the existence of any
leasehold improvements (regardless of who paid for them and with the assumption,
for purposes of determining the Fair Market Rental Value, that they are fully
usable by Tenant), proposed term of lease, amount of space leased, extent of
service provided or to be provided, and any other relevant terms or conditions
(including consideration of whether or not the monthly base rent is fixed).

 

(c) In the event of a failure, refusal or inability of any appraiser to act, his
successor shall be appointed by the party who originally appointed him, but in
the case of the third appraiser, his successor shall be appointed in the same
manner as provided for appointment of the third appraiser.

 

(d) The appraisers shall render their appraisals in writing with counterpart
copies to Landlord and Tenant. The appraisers shall have no power to modify the
provisions of this Lease.

 

(e) To the extent that a binding appraisal has not been completed prior to the
expiration of any preceding period for which Monthly Base Rent has been
determined, Tenant shall pay Monthly Base Rent at the rate estimated by
Landlord, with an adjustment to be made once Fair Market Rental Value is
ultimately determined by binding appraisal. In no event shall any such
adjustment result in a decrease of the Monthly Base Rent for the Premises below
the amount payable by Tenant as of the period immediately preceding the ensuing
Extension Term.

 

(f) On each anniversary of the commencement of the Extension Term, the Monthly
Base Rent shall increase by three percent (3%) of the Monthly Base Rent for the
immediately prior year.

 

(g) From and after the commencement of the Extension Term, all of the other
terms, covenants and conditions of the Lease shall also apply; provided,
however, that Tenant shall have no further rights to extend the Term.

 

44. RIGHT OF FIRST OFFER

 

(h) Offer Notice. So long as Tenant is not in Default hereunder, Tenant shall
have a one-time right (“Right of First Offer”) to lease the entire (but not a
portion of) the building located at 1327 Orleans Drive, Sunnyvale, California,
(the “First Right Space”) on the terms and conditions set forth in this
Paragraph 44. After the execution of this Lease, Landlord shall not execute a
letter of intent with a tenant for any portion of the First Right Space without
first providing Tenant with a written “Offer Notice”, which may be delivered by
Landlord to Tenant at any time in Landlord’s sole discretion. The Offer Notice
will indicate the Monthly Base Rent and the other material terms and conditions
upon which Landlord is willing to lease the First Right Space. Tenant shall have
five (5) business days (ending at 5:00 p.m. on such fifth business day) after
receipt of the Offer Notice (“Offer Notice Deadline”) to deliver to Landlord the
Tenant’s written unconditional election to lease the space described in the
Offer Notice for the Rent specified in the Offer Notice and otherwise on the
terms and conditions set forth in the Offer Notice (“Tenant’s Election Notice”).
If Tenant does not deliver to Landlord its Tenant Election Notice within such
five (5) business day period, Landlord shall be entitled to enter into a lease
with the party with whom Landlord

 

26



--------------------------------------------------------------------------------

is negotiating or, within one hundred twenty (120) days following the Offer
Notice Deadline, with any other tenant(s) for the space described in the Offer
Notice, provided that the first of any such lease(s) shall be at a Monthly Base
Rent that is not less that 90% of the Monthly Base Rent indicated in the Offer
Notice (and for purposes of such comparison, if any material differences in the
Tenant Allowance or Landlord’s Work exist between such lease and this Lease, the
Monthly Base Rent will be appropriately adjusted by amortizing the material
differences over the term of the lease using a discount rate of ten (10)
percent.) If Landlord enters into such a lease, than Tenant’s rights under this
Paragraph 44 shall terminate, and Landlord thereafter may enter into one or more
additional leases with one or more parties with respect to the First Right Space
at any time and on such terms and conditions as Landlord elects.

 

(i) Terms of Lease of First Right Space.

 

(i) The Rent and the other terms and conditions for the First Right Space leased
by Tenant pursuant to this Paragraph 44 shall be based on 44,852 Square Feet of
rentable space. The initial Monthly Base Rent for the First Right Space shall be
the Monthly Base Rent specified in the Offer Notice, and shall be subject to the
annual adjustments specified in the Offer Notice.

 

(ii) If Tenant elects to lease all or part of the First Right Space pursuant to
this Paragraph 44, Tenant’s obligations for payment of Rent shall commence for
the First Right Space (the “First Right Space Rent Commencement Date”) on the
date specified in the Offer Notice.

 

(iii) If Tenant leases the First Right Space pursuant to this Paragraph 44, in
addition to the terms set forth in clauses (i) and (ii) above, and except as
otherwise provided in the Offer Notice, this Lease shall automatically be
modified to provide as follows:

 

(A) Both the Premises and the First Right Space shall be part of the “Premises”
under the Lease, such that the term “Premises” as used in the Lease shall refer
collectively to both the Premises and the First Right Space;

 

(B) In addition to Tenant’s Share of Taxes and Expenses attributable to the
initial Building, Tenant shall pay “Tenant Share” of Taxes and Expenses
attributable to First Right Space (calculated in the same manner as for the
initial Building);

 

(C) Tenant’s lease of the First Right Space shall be on the same terms and
conditions as in effect for the Premises from time to time, except as expressly
provided in this Paragraph 44 and/or in the Offer Notice;

 

(D) The Expiration Date of the Initial Term for the entire Premises (including
the initial Premises and the First Right Space) shall be the date which is five
years following the First Right Space Rent Commencement Date (the “Extended
Expiration Date”), provided that the the Monthly Base Rent for the initial
Premises from and after the sixth (6th) anniversary of the Commencement Date of
the initial Premises until the Extended Expiration Date (such period of time
being defined as the “Automatic Extension Period”) shall be determined in the
same manner as set forth in Paragraph 43 for Monthly Base Rent payable during
any Extension Term, regardless of whether Tenant exercises its right to the
Extension Term, provided further that neither such automatic extension of the
initial Term with respect to the initial Premises, nor the completion of the
process set forth in Paragraph 43 to determine the Monthly Base Rent for the
initial Premises during the Automatic Extension Period for purposes of this
Paragraph 44(b)(iii)(D) shall, in the absence of delivery by Tenant of an
Exercise Notice pursuant to Paragraph 42, be construed as an exercise by Tenant
of its right to the Extension Term. The Term of this Lease (as it applies to the
entire Premises) shall expire on the Extended Expiration Date;

 

(E) Tenant’s rights to extend this Lease pursuant to Paragraph 42 shall apply to
both the initial Premises and the First Right Space, such that Tenant may only
exercise its right to the Extension Term with respect to the entire Premises,
rather than only the initial Premises or the

 

27



--------------------------------------------------------------------------------

First Right Space, and any Extension Term shall commence upon expiration of the
Automatic Extension Period;

 

(F) All references to percentage of destruction or taking in Paragraphs 20 shall
be deemed to mean each of the Building and First Right Space separately, and
Landlord’s and Tenant’s respective rights and obligations under such Paragraphs
(including, without limitation, any rights to terminate this Lease) shall apply
separately to the Building and to the First Right Space, such that destruction
or taking of the Building in a manner as to provide Tenant the right (expressly
provided in this Lease) to terminate the Lease shall give Tenant the right to
terminate this Lease only with respect to the Building, and destruction or
taking of the First Right Space in a manner as to allow Tenant the right to
terminate (expressly provided in this Lease) to terminate the Lease shall give
Tenant the right to terminate this Lease only with respect to the First Right
Space;

 

(iv) The parties shall execute a written confirmation of the addition of the
First Right Space and the foregoing terms and conditions within thirty (30) days
after either party’s request, provided that failure to execute such confirmation
shall not affect the automatic modification of the Lease as provided in this
Paragraph 44.

 

(v) Brokers. Each party represents that it has not had dealings with any real
estate broker, finder or other person with respect to this Lease in any manner,
except for any broker named in the Basic Lease Information, whose fees or
commission, if earned, shall be paid as provided in the Basic Lease Information.
Each party shall hold harmless the other party from all damages resulting from
any claims that may be asserted against the other party by any other broker,
finder or other person with whom the other party has or purportedly has dealt.

 

(j) Separate Leases. Landlord may elect, by delivery of written notice to Tenant
after receipt of Tenant’s Election Notice, to lease the First Right Space to
Tenant pursuant to a separate Lease, on all of the terms and conditions, and in
the form, of this Lease, but as modified consistent with this Paragraph 44.
Tenant shall execute and deliver any documents deemed necessary or desirable by
Landlord in connection with such election.

 

(k) Expiration. Tenant’s rights under this Paragraph 44 shall expire on the
first to occur of (i) Tenant’s failure to respond to any Offer Notice from
Landlord, or to elect to lease the First Right Space in accordance with the
terms of this Paragraph 44, within five (5) business days after receipt of
Landlord’s Offer Notice, (ii) a foreclosure or conveyance in lieu of foreclosure
on the Building or the First Right Space by a Mortgagee, or (iii) the parties’
failure to enter into a lease, or at Landlord’s option an amendment to this
Lease, for the First Right Space within thirty (30) days after Landlord’s
receipt of Tenant’s Election Notice.

 

(l) Estoppel. Landlord may require that Tenant confirm by estoppel certificate
or like document that Tenant’s rights under this Paragraph 44 have terminated or
expired or do not apply to a specific transaction that Landlord is considering
or specify the reasons why Tenant believes that Tenant’s rights hereunder apply
to said transaction.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD: CARIBBEAN/GENEVA INVESTORS, a California Limited Partnership

By:

 

--------------------------------------------------------------------------------

    John Mozart,     Its: General Partner

 

CROSSMAN PARTNERS, L.P., a California Limited Partnership

By:

 

--------------------------------------------------------------------------------

    John Mozart

 

TENANT: OmniVision, INC.,

a              corporation

 

By:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------

 

 

29



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PREMISES

 

 

LOGO [g62738premises.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

 

LEGAL DESCRIPTION OF THE LAND

 

REAL PROPERTY in the City of Sunnyvale, County of Santa Clara, State of
California, described as follows:

 

PARCEL ONE:

 

Parcel 1, as shown on that certain Map entitled, “Parcel Map being a
Resubdivision of Parcel 7 as shown on that certain Map recorded in Book 423 of
Maps, at page 13 Santa Clara County Records”, which Map was filed for record in
the Office of the Recorder of the County of Santa Clara, State of California on
August 29, 1991, in Book 630 of Maps at pages 9 and 10.

 

PARCEL TWO:

 

A non-exclusive easement appurtenant to Parcel One above described for, (a)
vehicular and pedestrian ingress and egress, designated 26’ I.E.E., (b)
underground storm drain facilities, designated 10’ S.D.E., over that portion of
Parcel 2 as shown on that certain Map entitled, “Parcel Map being a
Resubdivision of Parcel 7 as shown on that certain Map recorded in Book 423 of
Maps, at page 13 Santa Clara County Records”, which Map was filed in the office
of the Recorder of the County of Santa Clara, State of California on August 29,
1991, in Book 630 of Maps at pages 9 and 10.

 

APN: 110-36-018

ARB: 10-04-23.02.02 (23.02, 23)

 

 

1



--------------------------------------------------------------------------------

EXHIBIT “C”

 

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

 

1



--------------------------------------------------------------------------------

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1. Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenant or used by Tenant for any purpose
other than for ingress to and egress from the Premises. Tenant, and Tenant’s
employees or invitees, shall not go upon the roof of the Building, except as
authorized by Landlord or as expressly set forth in the Lease.

 

2. Except as expressly permitted in the Lease, no sign, placard, picture, name,
advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted, affixed, installed or otherwise displayed by Tenant on any
part of the Building without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed, and Landlord shall have
the right to remove any such sign, placard, picture, name, advertisement or
notice without notice to and at the expense of Tenant.

 

If Landlord shall have given consent relating to a sign to Tenant at any time,
whether before or after the execution of the Lease, such consent shall not in
any way operate as a waiver or release of any of the provisions hereof or of the
Lease, and shall be deemed to relate only to the particular sign, placard,
picture, name, advertisement or notice so consented to by Landlord and shall not
be construed as dispensing with the necessity of obtaining the specific written
consent of Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice. All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at the expense of Tenant.

 

3. No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window, door or patio on the Premises without the
prior written consent of Landlord. In any event with the prior written consent
of Landlord, all such items shall be installed inboard of Landlord’s window
coverings and shall not in any way be visible from the exterior of the Building.
No articles shall be placed or kept on the window sills so as to be visible from
the exterior of the Building. No articles shall be placed against glass
partitions or doors which might appear unsightly from outside the Building.

 

4. Tenant shall see that the doors of the Premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus are entirely shut off before Tenant or its employees leave such
Premises, and that all utilities shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness the Tenant shall
make good all injuries sustained by other tenants or occupants of the Building
or Landlord.

 

5. [Intentionally deleted]

 

6. Tenant shall have the right to install its own security system for the
Premises so long as Tenant shall furnish Landlord with a key or other access
device for any such lock.

 

7. If Tenant shall alter any lock or access device or install a new or
additional lock or access device, Tenant shall in each case furnish Landlord
with a key for any such lock. Landlord to exercise reasonable care in safeguard
of key. Tenant, upon the termination of the tenancy, shall deliver to Landlord
all the keys or access devices for the Building, offices, rooms and toilet rooms
which shall have been furnished to Tenant or which Tenant shall have had made.
In the event of the loss of any keys or access devices so furnished by Landlord,
Tenant shall pay Landlord therefor.

 

8. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule by Tenant or Tenant’s employees or invitees shall be borne by Tenant.

 

2



--------------------------------------------------------------------------------

9. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline or inflammable or combustible fluid or material other than limited
quantities necessary for the operation or maintenance of office or office
equipment. Tenant shall not use any method of heating or air conditioning other
than supplied pursuant to the Lease.

 

10. Tenant shall not use, keep or permit to be used or kept in the Premises any
foul or noxious gas or substance or permit or suffer the Premises to be occupied
or used in a manner offensive or objectionable to Landlord by reason of noise,
odors and/or vibrations or interfere in any way with anyone having business in
the Project, nor shall any animals or birds be brought or kept in or about the
Premises or the Building.

 

11. Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building other than as set forth in Tenant’s permitted use herein, nor shall
the Premises be used for the storage of merchandise or for manufacturing of any
kind, or the business of a public barber shop or beauty parlor, nor shall the
Premises be used for any improper, immoral or objectionable purpose, or any
business or activity other than that specifically provided for in the Lease.

 

12. Except for Tenant’s right to install Antennae pursuant to the Lease, Tenant
shall not install any radio or television antenna, loudspeaker or any other
device on the exterior walls or the roof of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

 

13. Tenant shall not lay linoleum, tile, carpet or any other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved in writing by Landlord. The expense of repairing any damage
resulting from a violation of this rule by Tenant or Tenant’s contractors,
employees or invitees or the removal of any floor covering shall be borne by
Tenant. Tenant shall use chair pads if needed to avoid excess wear and tear to
the floor coverings.

 

14. Landlord shall have the right to prescribe the weight, size, and position of
all safes, furniture or other heavy equipment brought into the Building. Safes
or other heavy objects shall, if considered necessary by Landlord, stand on wood
strips of such thickness as determined by Landlord to be necessary to properly
distribute the weight thereof. Landlord will not be responsible for loss of or
damage to any such safe, equipment or property from any cause, and all damage
done to the Building by moving or maintaining any such safe, equipment or other
property shall be repaired at the expense of Tenant.

 

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be reasonably acceptable to Landlord.

 

15. Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Tenant shall not mark, use double-sided adhesive tape on, or
drive nails, screw or drill into, the partitions, woodwork or plaster or in any
way deface the Premises or any part thereof. Tenant may hang pictures on walls
in the Premises. Any damage to the walls caused by molley bolts, or like hanging
materials, will be repaired by Tenant.

 

16. Tenant shall not install, maintain or operate upon the Premises any vending
machine other than those for the exclusive use of Tenant’s or it subtenant’s
employees without the written consent of Landlord.

 

17. There shall not be used in any space, or in the public areas of the
Building, either by Tenant or others, any hand trucks except those equipped with
rubber tires and side guards or such other material-handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by Tenant
into or kept in or about the Premises.

 

3



--------------------------------------------------------------------------------

18. Tenant shall store all trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the
jurisdiction in which the Premises is located, without violation of any law or
ordinance governing such disposal.

 

19. Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building are prohibited, and Tenant shall cooperate
to prevent the same.

 

20. Landlord shall have the right to change the name and address of the
Building, subject to providing reasonable written notice to Tenant, which notice
shall not be less than 90 days.

 

21. Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in excessive violation of any of the rules or regulations of the
Building. Excessive violation shall mean that Tenant has been provided with
repeated notice of such violation and such violation is continued.

 

22. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building in connection with or in promoting or advertising the business
of Tenant except as Tenant’s address. Tenant may use Project’s name on its
stationery and business cards.

 

23. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

24. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

25. Landlord reserves the right to make such other and reasonable, uniformly
applied and non-discriminatory enforced rules and regulations as in its judgment
may from time to time be needed for safety and security, for care and
cleanliness of the Building and for the preservation of good order therein.
Tenant agrees to abide by all such Rules and Regulations hereinafter stated and
any additional rules and regulations which are adopted. No new Rule or
Regulation shall be designed to discriminate solely against Tenant.

 

26. Tenant shall be responsible for the observance of all of the foregoing Rules
and Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

27. Unless otherwise defined, terms used in these Rules and Regulations shall
have the same meaning as in the Lease.

 

28. In the event of a conflict between the Lease and the Rules and Regulations,
then the Lease shall control.

 

4



--------------------------------------------------------------------------------

EXHIBIT “E”

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

Date:                          , 2000

 

Conning Asset Management Company,

As authorized lender representative

700 Market Street

St. Louis, Missouri 63101

 

c/o Conning Asset Management,

its authorized representative

2682 Bishop Drive, Suite 209

San Ramon, CA 94583

   Re:   

Loan No.              - Application No.             

Lease dated                                     between

                                           Lessor/Landlord,

and                                                                 

                                              Lessee/Tenant,

on premises located and addressed as             

                                                                         .

 

Gentlemen:

 

The undersigned, as Lessee/Tenant, hereby confirms and represents to you the
following:

 

  1.   That it has accepted possession of the premises demised pursuant to the
terms of the aforesaid lease.

 

  2.   That the building(s), improvements and space required to be furnished
according to the aforesaid lease have been satisfactorily completed in all
respects.

 

  3.   That the Lessor/Landlord has fulfilled all of its duties of an inducement
nature, and is not in default in any manner in the performance of any of the
terms, covenants or provisions of said lease.

 

  4.   That the aforesaid lease has not been modified, altered or amended except
by agreement dated             .

 

  5.   That there are no offsets or credits against rentals, nor have rentals
been prepaid, except as provided by the lease terms.

 

  6.   That said rentals commence to accrue on the              day of
            , 20            . The primary lease term expires on             ,
20            . The fixed monthly rental is $            .

 

  7.   That we have no notice of an assignment, hypothecation or pledge of rents
or the lease, except to your Company.

 

  8.   We certify that the attached lease is a true and complete copy of the
lease and has not been modified, altered and/or amended except as described
above.

 

1



--------------------------------------------------------------------------------

The above statements are made upon the understanding that your Company will rely
on them in connection with the making of a loan collaterally secured by an
assignment of our lease, and that these statements are true to the best of our
knowledge and belief.

 

Sincerely,

 

By:

 

--------------------------------------------------------------------------------

    (authorized rep.)

 

2



--------------------------------------------------------------------------------

EXHIBIT “F”

 

FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT made this              day of              ,              ,
between GENERAL AMERICAN LIFE INSURANCE COMPANY (hereinafter called “Mortgagee”)
and                                                                          
(hereinafter called “Tenant”).

 

WITNESSETH:

 

Recitals

 

A. Mortgagee is now the owner and holder of a Deed of Trust (hereinafter called
the “Mortgage”) dated              , covering the real property described in
Exhibit “A” attached hereto and made a part hereof and the buildings and
improvements thereon (hereinafter collectively called the “Mortgaged Property”)
securing the payment of a promissory note in the stated principal amount of $
             payable to the order of Mortgagee.

 

B. Tenant is the holder of a leasehold estate pursuant to a lease (hereinafter
called the “Lease”) dated              , with              as landlord (said
landlord and its successors and assigns occupying the position of landlord under
the Lease hereinafter called “Landlord”), covering the Mortgaged Property
(hereinafter called the “Demised Premises”).

 

C. Tenant and Mortgagee desire to confirm their understanding with respect to
the Lease and the Mortgage.

 

Agreements

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Mortgagee and Tenant hereby agree and covenant as follows:

 

1. The Lease now is, and shall at all times continue to be, subject and
subordinate in each and every respect, to the Mortgage and to any and all liens,
interests and rights created thereby and to any and all increases, renewals,
modifications, extensions, substitutions, replacements and/or consolidations of
the Mortgage, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement.

 

2. So long as Tenant is not in default (beyond any period given Tenant to cure
such default) in the payment of rent or additional rent or in the performance of
any material term,

 

1



--------------------------------------------------------------------------------

covenant or condition of the Lease on Tenant’s part to the performed, (a)
Tenant’s possession of the Demised Premises and Tenant’s rights and privileges
under the Lease, or any extensions or renewals thereof or acquisition of
additional space which may be effected in accordance with any option therefor in
the Lease, shall not be diminished or interfered with by Mortgagee in the
exercise of any of its rights under the Mortgage, and (b) Mortgagee will not
join Tenant as a party defendant in any action or proceeding for the purposes of
terminating Tenant’s interest and estate under the Lease because of any default
under the Mortgage, however Mortgagee may join Tenant as a party defendant in
any action or proceeding to enforce the Mortgage or any other instrument given
as security for the loan to Landlord, if such is done only for purposes of
procedure and required completeness and not for the purposes of canceling the
Lease or Tenant’s rights under such Lease.

 

3. In the event any proceedings are brought for the foreclosure of the Mortgage,
or if the Mortgaged Property be sold pursuant to a trustee’s sale under the
Mortgage or if the Mortgagee becomes owner of the Mortgaged Property by
acceptance of a deed or assignment in lieu of foreclosure or otherwise, Tenant
shall attorn to the purchaser or Mortgagee, as the case may be, upon any such
foreclosure sale or trustee’s sale or acceptance by Mortgagee of a deed or
assignment in lieu of foreclosure and Tenant shall recognize such purchaser or
Mortgagee, as the case may be, as the landlord under the Lease. Such attornment
shall be effective and self-operative without the execution of any further
instrument on the part of any of the parties hereto. Tenant agrees, however, to
execute and deliver at any time and from time to time, upon the request of
Landlord or of any holder(s) of any of the indebtedness or other obligations
secured by the Mortgage or any such purchaser, any instrument or certificate
which, in the reasonable judgment of Landlord or of such holder(s) or such
purchaser, may be necessary or appropriate in any such foreclosure proceeding or
otherwise to evidence such attornment.

 

4. If Mortgagee shall succeed to the interest of Landlord under the Lease in any
manner, or if any purchaser acquires the Demised Premises upon any foreclosure
of the Mortgage or any trustee’s sale under the Mortgage, Mortgagee or such
purchaser, as the case may be, in the event of attornment shall have the same
remedies by entry, action or otherwise in the event of any default by Tenant
(beyond any period given Tenant to cure such default) in the payment of rent or
additional rent or in the performance of any of the terms, covenants and
conditions of the Lease on Tenant’s part to be performed that Landlord had or
would have had if Mortgagee or such purchaser had not succeeded to the interest
of Landlord. From and after any such attornment, Mortgagee or such purchaser
shall be bound to Tenant under all the terms, covenants, and conditions of the
Lease, and Tenant shall, from and after the succession to the interest of
Landlord under the Lease by Mortgagee or such purchaser, have the same remedies
against Mortgagee or such purchaser for the breach of an agreement contained in
the Lease that Tenant might have had under the Lease against Landlord if
Mortgagee or such purchaser had not succeeded to the interest of Landlord;
provided, however, the Mortgagee or such purchaser shall not be:

 

(a) liable for any act or omission of any prior landlord (including Landlord);
or

 

(b) subject to any offsets or defenses which Tenant might have against any prior
landlord (including Landlord); or

 

(c) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord (including Landlord).

 

2



--------------------------------------------------------------------------------

5. Nothing herein contained is intended, nor shall it be construed, to abridge
or adversely affect any right or remedy of Landlord under the Lease in the event
of any default by Tenant (beyond any period given Tenant to cure such default)
in the payment of rent or additional rent or in the performance of any of the
terms, covenants or conditions of the Lease on Tenant’s part to be performed.

 

6. This Agreement and the Lease may not be amended or modified orally or in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors in interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their successors and assigns,
and any purchaser or purchasers at foreclosure of the Mortgaged Property, and
their respective heirs, personal representatives, successors and assigns.

 

7. To the extent that the Lease shall entitle the Tenant to notice of any
mortgage, and/or the address of the Mortgagee, this Agreement shall constitute
such notice to the Tenant with respect to the Mortgage and to the address of the
Mortgagee.

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

TENANT:

NAME

By:

 

--------------------------------------------------------------------------------

    Name:     Title:

 

MORTGAGEE:

GENERAL AMERICAN LIFE INSURANCE COMPANY

By:

 

--------------------------------------------------------------------------------

   

Title:

  Vice President/Authorized Representative    

Address:

  700 Market Street         St. Louis, Missouri 63101

 

3